Exhibit 10.1

AGREEMENT AND PLAN OF MERGER

by and among:

LIGAND PHARMACEUTICALS INCORPORATED,

a Delaware corporation;

NEON SIGNAL, LLC,

a Delaware limited liability company; and

NEUROGEN CORPORATION,

a Delaware corporation

 

 

Dated as of August 23, 2009

 

 



--------------------------------------------------------------------------------

     

ARTICLE I CERTAIN DEFINITIONS

   2      

ARTICLE II THE MERGER; EFFECTIVE TIME

   10        

Section 2.01

   Merger of Merger Sub into the Company.    10        

Section 2.02

   Effect of the Merger.    10        

Section 2.03

   Effective Time    10        

Section 2.04

   Closing    10        

Section 2.05

   Certificate of Incorporation and Bylaws; Officers and Directors.    10      
 

Section 2.06

   Conversion of Company Shares.    11        

Section 2.07

   Closing of the Company’s Transfer Books.    11        

Section 2.08

   Exchange of Certificates.    12        

Section 2.09

   Fractional Shares    13        

Section 2.10

   Distributions with Respect to Unexchanged Shares of Parent Common Stock.   
14        

Section 2.11

   Company Stock Options; Company Warrants.    14        

Section 2.12

   Dissenting Shares    14      

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   15        

Section 3.01

   Organization, Standing and Corporate Power.    15        

Section 3.02

   Capitalization.    16        

Section 3.03

   Authority; Non-contravention; Voting Requirements.    16        

Section 3.04

   Governmental Approvals.    17        

Section 3.05

   Company SEC Documents; Financial Statements.    17        

Section 3.06

   Legal Proceedings.    18        

Section 3.07

   Compliance With Legal Requirements; Governmental Authorizations; FDA Laws.   
19        

Section 3.08

   Information Supplied.    19        

Section 3.09

   Tax Matters.    20        

Section 3.10

   Employee Benefits and Labor Matters.    20        

Section 3.11

   Contracts.    21        

Section 3.12

   Environmental Matters.    22        

Section 3.13

   Intellectual Property.    23        

Section 3.14

   Insurance.    23        

Section 3.15

   Certain Business Relationships with Affiliates.    24        

Section 3.16

   Opinion of Financial Advisor.    24        

Section 3.17

   Brokers and Other Advisors.    24        

Section 3.18

   Section 203 of the DGCL Not Applicable; State Takeover Statutes.    24      
 

Section 3.19

   No Reliance.    24      

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

   25        

Section 4.01

   Organization and Standing.    25        

Section 4.02

   Capitalization.    25        

Section 4.03

   Authority; Non-contravention.    26        

Section 4.04

   Governmental Approvals.    26        

Section 4.05

   Parent SEC Documents; Financial Statements.    27        

Section 4.06

   Legal Proceedings.    28        

Section 4.07

   Compliance With Legal Requirements.    28        

Section 4.08

   Information Supplied.    28        

Section 4.09

   Tax Matters.    28        

Section 4.10

   Ownership and Operations of Merger Sub.    29        

Section 4.11

   Brokers and Other Advisors.    29        

Section 4.12

   Ownership of Company Shares.    29        

Section 4.13

   No Other Representations or Warranties.    29        

Section 4.14

   No Reliance.    29



--------------------------------------------------------------------------------

     

ARTICLE V COVENANTS

   30        

Section 5.01

   Interim Operations of the Company.    30        

Section 5.02

   Interim Operations of Parent.    32        

Section 5.03

   No Solicitation.    32        

Section 5.04

   Company Board Recommendation.    33        

Section 5.05

   Registration Statement; Proxy Statement; Special Meeting.    34        

Section 5.06

   Filings; Other Action.    36        

Section 5.07

   Access.    36        

Section 5.08

   Publicity.    37        

Section 5.09

   Employee Benefits.    37        

Section 5.10

   Indemnification; Directors’ and Officers’ Insurance.    38        

Section 5.11

   Section 16 Matters.    39        

Section 5.12

   Stock Exchange Listing.    39        

Section 5.13

   Plan of Reorganization.    39        

Section 5.14

   Sale of the Aplindore Program and the Real Estate Before the Effective Time
   39        

Section 5.15

   Sale of the Aplindore Program and the Real Estate After the Effective Time   
40        

Section 5.16

   Repayment of Company Loans    40        

Section 5.17

   Efforts to Satisfy Closing Conditions    40      

ARTICLE VI CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

   41        

Section 6.01

   Conditions to Obligations of Each Party Under This Agreement.    41        

Section 6.02

   Additional Conditions to Obligations of Parent and Merger Sub.    41        

Section 6.03

   Additional Conditions to Obligations of the Company.    42        

Section 6.04

   Estoppel.    42      

ARTICLE VII TERMINATION

   42        

Section 7.01

   Termination.    42        

Section 7.02

   Effect of Termination.    44        

Section 7.03

   Termination Fee.    44      

ARTICLE VIII MISCELLANEOUS PROVISIONS

   45        

Section 8.01

   Amendment.    45        

Section 8.02

   Waiver.    45        

Section 8.03

   No Survival of Representations and Warranties.    45        

Section 8.04

   Entire Agreement; Counterparts.    45        

Section 8.05

   Applicable Legal Requirements; Jurisdiction; Waiver of Jury Trial.    45    
   

Section 8.06

   Payment of Expenses.    46        

Section 8.07

   Transfer Taxes.    46        

Section 8.08

   Assignability; No Third Party Rights.    46        

Section 8.09

   Notices.    46        

Section 8.10

   Severability.    47        

Section 8.11

   Obligation of Parent.    48        

Section 8.12

   Specific Performance.    48        

Section 8.13

   Remedies.    48        

Section 8.14

   Construction.    48        

Section 8.15

   Further Action.    48

 

Exhibits

         

EXHIBIT A:

   Aplindore CVR Agreement   

EXHIBIT B:

   H3 CVR Agreement   

EXHIBIT C:

   Merck CVR Agreement   

EXHIBIT D:

   Real Estate CVR Agreement   

EXHIBIT E:

   List of Potential Consultants   



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS

 

1993 Company Options Section 2.11(a)

  

Excess Shares Section 2.09(b)

Agreement Preamble

  

Exchange Agent Section 2.08

Appraisal Rights Section 2.12

  

FDA Laws Section 3.07(b)

Bankruptcy and Equity Exception Section 3.03(a)

  

Filed Company SEC Documents Article III Preamble

Certificate of Merger Section 2.03

  

Filed Parent SEC Documents Article IV Preamble

Closing Section 2.04

  

IRS Section 3.10(a)

Closing Date Section 2.04

  

Merger Recitals

Company Preamble

  

Merger Consideration Section 2.06(a)(iii)

Company Board Recitals

  

Merger Sub Preamble

Company Change in Recommendation Section 5.04(b)

  

Non-Budgeted Capital Expenditure
Section 5.01(a)(15)

Company Charter Documents Section 3.01(b)

  

Non-Employee Director Agreements Recitals

Company Contracts Section 3.11(a)

  

Non-Employee Directors Recitals

Company Disclosure Letter Article III Preamble

  

Notice of Recommendation Change
Section 5.04(c)(i)

Company Financial Statements Section 3.05(b)

  

Outside Date Section 7.01(c)

Company Pension Plan Section 3.10(a)

  

Parent Preamble

Company Plan Section 3.10(a)

  

Parent Charter Documents Section 4.01(b)

Company Preferred Stock Section 3.02(a)

  

Parent Common Stock Section 2.06(a)(iii)

Company Recommendation Section 3.03(b)

  

Parent Disclosure Letter Article IV Preamble

Company SEC Documents Section 3.05(a)

  

Parent Financial Statements Section 4.05(b)

Company Share Section 3.02(a)

  

Parent SEC Documents Section 4.05(a)

Company Shares Section 3.02(a)

  

Proxy Statement Section 5.05(a)

Company Stock Certificate Section 2.07

  

Registration Statement Section 5.05(a)

Company Stockholder Approval Section 3.03(a)

  

Representatives Section 5.03(a)

Confidentiality Agreement Section 5.03(a)

  

Sarbanes-Oxley Act Section 3.05(a)

Consulting Committee Section 5.15(c)

  

Securities Act Section 3.01(b)

D&O Insurance Policy Section 5.10(c)

  

Surviving Corporation Section 2.01

DGCL Recitals

  

Transactions Recitals

Dissenting Shares Section 2.12

  

Transfer Taxes Section 8.07

Effective Time Section 2.03

  

Voting Agreements Recitals

Environmental Laws Section 3.12(a)

  



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is made and entered into as of
August 23, 2009, by and among LIGAND PHARMACEUTICALS INCORPORATED, a Delaware
corporation (“Parent”); NEON SIGNAL, LLC, a Delaware limited liability company
and a wholly-owned Subsidiary of Parent (“Merger Sub”); and NEUROGEN
CORPORATION, a Delaware corporation (the “Company”). Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings given to them in
Article I.

RECITALS

WHEREAS, the respective boards of directors of each of Parent, Merger Sub and
the Company have approved the acquisition of the Company by Parent upon the
terms and subject to the conditions set forth in this Agreement;

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Merger Sub shall merge with and into the Company (the “Merger”) and
each Company Share that is issued and outstanding immediately before the
Effective Time (other than (i) as provided in Section 2.09 and (ii) Dissenting
Shares) will be canceled and converted into the right to receive the Merger
Consideration, all upon the terms and subject to the conditions set forth
herein;

WHEREAS, the board of directors of the Company (the “Company Board”) has, upon
the terms and subject to the conditions set forth herein, unanimously and duly
adopted resolutions (i) determining that the transactions contemplated by this
Agreement, including the Merger (collectively, the “Transactions”), are
advisable and in the best interests of the Company and its stockholders,
(ii) approving this Agreement and the Transactions in accordance with the
Delaware General Corporation Law (the “DGCL”), (iii) directing that this
Agreement be submitted to the stockholders of the Company for adoption, and
(iv) recommending that the stockholders of the Company adopt this Agreement and
approve the Transactions;

WHEREAS, the board of directors of Parent and the Manager of Merger Sub have,
upon the terms and subject to the conditions set forth herein, unanimously and
duly approved and declared advisable this Agreement and the Transactions, and
Parent, in its capacity as the sole limited liability company interest holder of
Merger Sub, has adopted this Agreement, in each case, in accordance with the
DGCL;

WHEREAS, as an inducement to Parent’s willingness to enter into this Agreement,
simultaneously with the execution of this Agreement, Parent and certain
stockholders of the Company owning in the aggregate approximately 33% of the
Outstanding Company Shares have executed and delivered to the Company the
applicable voting agreements (the “Voting Agreements”);

WHEREAS, simultaneously with the execution of this Agreement, each of the
non-employee members of the Company Board (the “Non-Employee Directors”) have
entered into letter agreements with the Company (the “Non-Employee Director
Agreements”) pursuant to which the Non-Employee Directors have agreed that they
will be given the opportunity, on the Closing Date, to exercise all previously
unexercised Company Options held by them and that any such Company Options not
so exercised will, immediately before the Effective Time, automatically be
terminated and canceled without any payment or obligation on the part of the
Company or any further action on the part of any Non-Employee Director;

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
not qualify as a tax-free reorganization within the meaning of Section 368(a) of
the Code and the Treasury Regulations promulgated thereunder; and

 

1



--------------------------------------------------------------------------------

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and the other transactions contemplated by this Agreement and also to
prescribe certain conditions to the Merger as specified herein;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Merger Sub and the Company hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

For purposes of the Agreement:

“Acquisition Proposal” shall mean any unsolicited, bona fide offer or proposal
(other than an offer or proposal made or submitted by Parent or Merger Sub)
relating to a possible Acquisition Transaction.

“Acquisition Transaction” shall mean any transaction or series of related
transactions (other than the transactions contemplated by this Agreement)
involving or resulting in: (i) any acquisition or purchase by any Person or
“group” (as defined in or under Section 13(d) of the Exchange Act), directly or
indirectly, of more than 20% of the total outstanding voting securities of the
Company, or any tender offer or exchange offer that, if consummated, would
result in the Person or “group” (as defined in or under Section 13(d) of the
Exchange Act) making such offer beneficially owning more than 20% of the total
outstanding voting securities of the Company; (ii) any merger, consolidation,
share exchange, business combination, acquisition of securities,
recapitalization, tender offer, exchange offer or other similar transaction
involving the Company pursuant to which the stockholders of the Company
immediately before the consummation of such transaction would hold less than 80%
of the equity interests in the surviving or resulting entity of such transaction
immediately after consummation thereof; or (iii) any sale, lease, exchange,
transfer, license, acquisition or disposition of assets (other than the
Aplindore Program and/or the Real Estate) constituting more than 20% of the
assets of the Company (measured by either book or fair market value thereof) or
the net revenues or net income of the Company and the Company Subsidiaries taken
as a whole.

“Actual Net Cash Amount” shall mean the Net Cash Amount calculated as of the
Determination Date and set forth in a certificate delivered by an executive
officer of the Company to Parent on the first Business Day following the
Determination Date.

“Adjusted Reference Amount” shall mean the Reference Amount (i) plus the amount,
if any, by which the Actual Net Cash Amount exceeds the Target Net Cash Amount
or (ii) minus the amount, if any, by which the Target Net Cash Amount exceeds
the Actual Net Cash Amount.

“Affiliate” shall mean a Person who is related to another Person such that such
Person directly or indirectly controls, is directly or indirectly controlled by
or is directly or indirectly under common control with such other Person.

“Aplindore” shall mean a small molecule partial agonist for the D2 dopamine
receptor for the treatment of Restless Leg Syndrome and Parkinson’s disease.

“Aplindore CVR” shall mean a right having the terms and conditions set forth in
the Aplindore CVR Agreement, to be issued in accordance with Section 2.06 in
respect of each Outstanding Company Share, to receive a pro rata portion (based
on the number of Outstanding Company Shares) of any Aplindore Program
Consideration received by Parent or the Surviving Corporation (as opposed to the
Company) before the CVR Outside Date (as defined in the Aplindore CVR
Agreement).

“Aplindore CVR Agreement” shall mean the agreement governing the terms and
conditions of the Aplindore CVRs substantially in the form attached hereto as
Exhibit A.

 

2



--------------------------------------------------------------------------------

“Aplindore Program” shall mean the Company’s two active programs for the
development of Aplindore for the treatment of Restless Leg Syndrome and
Parkinson’s disease, including all rights and obligations of the Company under
the Wyeth License Agreement, all related Intellectual Property and other related
rights of the Company, and all clinical and non-clinical data compiled by the
Company, in each case arising from the Company’s operation of such programs.

“Aplindore Program Consideration” shall mean any of (a) if the Aplindore Program
is sold on or before Effective Time, the Aplindore Program Payment; (b) if the
Aplindore Program is sold after the Effective Time but on or before the six
month anniversary of the Effective Time, the Aplindore Program Payment plus the
remaining Expense Reserve Amount, if any; or (c) if the Aplindore Program is not
sold before the six month anniversary of the Effective Time, the remaining
Expense Reserve Amount, if any.

“Aplindore Program Payment” shall mean the aggregate cash proceeds paid by
and/or the aggregate number of shares of stock issued by any third-party
purchaser of the Aplindore Program after the date hereof but on or before the
CVR Outside Date (as defined in the Aplindore CVR Agreement) in accordance with
the terms of this Agreement or the Aplindore CVR Agreement, as the case may be,
less any costs and expenses reasonably incurred by the Company or Parent, as the
case may be, in connection with such sale (including amounts paid to the
Consulting Committee in accordance with an arrangement entered into pursuant to
Section 5.15(c)); provided that if the consideration for the Aplindore Program
in any such sale is to consist in whole or in part of shares of stock of the
third-party purchaser, such shares must be of a class listed for trading on a
U.S. national securities exchange.

“Average Price” shall mean a price equal to the arithmetic average of the Volume
Weighted Average Price on each of the last 20 Trading Days preceding the
Determination Date.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York, New York or San Diego, California are authorized by
applicable Legal Requirement or executive order to be closed.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Company Equity Plans” shall mean the Neurogen Corporation 1993 Omnibus
Incentive Plan, the Neurogen Corporation 1993 Non-Employee Director Stock Option
Program, the Neurogen Corporation 2000 Non-Employee Directors Stock Option
Program, the Company’s September 25, 2000 Special Committee Stock Option Grant
and the Amended and Restated Neurogen Corporation 2001 Stock Option Plan, in
each case, as amended from time to time.

“Company Intellectual Property” shall mean the Intellectual Property, IP
Licenses and Software held for use or used in the business of the Company or any
Company Subsidiary as presently conducted.

“Company Material Adverse Effect” shall mean, in reference to any fact,
circumstance, event, change or occurrence, any such fact, circumstance, event,
change or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes or occurrences, has or would reasonably be
expected to have a material adverse effect on the results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole, other than changes, events, occurrences or effects arising out of,
resulting from or attributable to (i) changes in conditions in the United States
or global economy or capital or financial markets generally, including changes
in interest or exchange rates, (ii) conditions (or changes therein) in any
industry or industries in which the Company and the Company Subsidiaries
operate, (iii) any change in Legal Requirements or GAAP or interpretation of any
of the foregoing, (iv) the negotiation, execution, announcement or performance
of this Agreement or the consummation of the Transactions, including the impact
thereof on relationships, contractual or otherwise, with customers, suppliers,
distributors, partners, collaborators or employees, (v) acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism threatened or underway as of the date of this Agreement, (vi) storms,
earthquakes or other natural disasters,

 

3



--------------------------------------------------------------------------------

(vii) any action taken by the Company or any Company Subsidiary as contemplated
or permitted by this Agreement or with Parent’s consent, (viii) the initiation
of any litigation by any stockholder of the Company relating to this Agreement
or the Merger, (ix) any decline in the market price, or change in trading
volume, of the capital stock of the Company or any failure of the Company to
meet revenue or earnings projections , either published by the Company or any
third party (provided that this exception shall not prevent or otherwise affect
a determination that any changes, state of facts, circumstances, events or
effects underlying a change described in this clause (ix) has resulted in, or
contributed to, a Company Material Adverse Effect), (x) any adverse changes,
developments, circumstances, events or occurrences relating to the Company’s
ongoing research programs to the extent resulting from an action by Parent or
any of its Affiliates, (xi) the determination by, or the delay of a
determination by, the FDA, or any panel or advisory body empowered or appointed
thereby, with respect to the approval, non-approval or disapproval of any
products similar to or competitive with the Company’s product candidates,
(xii) the results of any clinical trial of one or more products or product
candidates of any Person other than the Company, (xiii) the entry or threatened
entry into the market of a generic version of one or more product candidates of
the Company, or (xiv) the sale of the Aplindore Program or the Real Estate in
accordance with Section 5.14, regardless of the price obtained therefor; except,
in the case of the foregoing clauses (i), (ii), (iii), (v) and (vi), to the
extent that any such condition has a materially disproportionate adverse effect
on the Company and the Company Subsidiaries, taken as a whole, relative to other
companies of comparable size to the Company and the Company Subsidiaries
operating in industry or industries in which the Company and the Company
Subsidiaries operate.

“Company Options” shall mean options to purchase Company Shares from the
Company, whether granted by the Company pursuant to the Company Equity Plans or
otherwise.

“Company Subsidiary” shall mean a Subsidiary of the Company.

“Company Warrants” shall mean the warrants issued by the Company pursuant to the
Securities Purchase Agreement among the Company and the purchasers listed
therein, dated April 7, 2008, to purchase Company Shares for $2.30 per Company
Share.

“Confidentiality and Exclusivity Agreement” shall mean the Confidentiality and
Exclusivity Agreement dated August 3, 2009, and as thereafter extended/amended,
between Parent and the Company.

“Contract” shall mean any loan or credit agreement, bond, debenture, note,
mortgage, indenture, guarantee, lease or other contract, commitment, agreement,
instrument, arrangement, understanding, obligation, undertaking or license
(each, including all amendments thereto).

“Copyrights” shall mean all registered and unregistered copyrights (including
those in Software) and registrations and applications to register the same.

“CVR Agreements” shall mean, collectively, the Aplindore CVR Agreement, the H3
CVR Agreement, the Merck CVR Agreement and the Real Estate CVR Agreement.

“CVRs” shall mean, collectively, the Aplindore CVRs, the H3 CVRs, the Merck CVRs
and the Real Estate CVRs.

“Determination Date” shall mean the 3rd Trading Day preceding the date of the
Special Meeting.

“Encumbrance” shall mean, with respect to any property or asset, any mortgage,
easement, lien, pledge (including any negative pledge), security interest or
other encumbrance of any nature whatsoever in respect of such property or asset.

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity (including any Governmental
Entity).

 

4



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Exchange” shall mean The NASDAQ Global Market of The NASDAQ Stock Market LLC.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” shall mean a decimal fraction (calculated to the nearest
one-thousandth), the numerator of which is the quotient derived by dividing the
Adjusted Reference Amount by the Average Price, and the denominator of which is
the number of Outstanding Company Shares.

“Executive” shall mean any executive officer of the Company.

“Expense Reserve Amount” shall mean, in the event the Aplindore Program is not
terminated or sold by the Company before the Effective Time and if the Closing
occurs (a) before November 22, 2009, an amount in cash equal to $350,000, or
(b) after November 22, 2009, an amount in cash equal to $100,000, in either case
to be used by Parent solely in connection with the Aplindore Program as provided
in Section 5.15(a).

“FDA” shall mean the United States Food and Drug Administration.

“GAAP” shall mean United States generally accepted accounting principles.

“Governmental Authorization” shall mean any permit, license, registration,
qualification, certificate, clearance, variance, waiver, exemption, certificate
of occupancy, exception, franchise, entitlement, consent, confirmation, order,
approval or authorization granted by any Governmental Entity.

“Governmental Entity” shall mean any federal, state or local government or body
or any agency, authority, subdivision or instrumentality of any of the
foregoing, including any court, tribunal, department, bureau, administrative
agency, commission or board, or any quasi-governmental or private body duly
exercising any regulatory, taxing, inspecting or other governmental authority.

“H3 Antagonist Program” shall mean an antagonist program intended to create an
H3 receptor drug.

“H3 CVR” shall mean a right having the terms and conditions set forth in the H3
CVR Agreement, to be issued in accordance with Section 2.06 in respect of each
Outstanding Company Share, to receive (among other possible amounts) a pro rata
portion (based on the number of Outstanding Company Shares) of either
(i) $4,000,000 in cash if Parent licenses the H3 Antagonist Program on or before
the third anniversary of the Effective Time, or (ii) in the event Parent sells
the H3 Antagonist Program on or before the third anniversary of the Effective
Time and before such a licensing, 50% of the net cash proceeds from such sale;
provided that all decisions relating to the matters described in this paragraph
shall be in the sole discretion of Parent exercised in good faith.

“H3 CVR Agreement” shall mean the agreement governing the terms and conditions
of the H3 CVRs substantially in the form attached hereto as Exhibit B.

“Indebtedness” shall mean (i) indebtedness for borrowed money, including
indebtedness evidenced by a note, bond, debenture or similar instrument, or
(ii) obligations in respect of outstanding letters of credit, acceptances and
similar obligations created for the account of such Person.

“Indemnified Party” shall mean each individual who is or was an officer or
director of the Company at any time on or before the Effective Time.

“Intellectual Property” shall mean all U.S. and foreign (i) Trademarks,
(ii) Patents, (iii) Copyrights, (iv) Trade Secrets and (v) databases and
compilations, including any and all electronic data and electronic collections
of data.

 

5



--------------------------------------------------------------------------------

“IP Licenses” shall mean any license or sublicense rights in or to any
Intellectual Property.

“Knowledge of Parent” shall mean the actual knowledge of John Higgins, John
Sharp or Charles Berkman.

“Knowledge of the Company” shall mean the actual knowledge of Stephen Davis or
Thomas Pitler.

“Legal Proceeding” shall mean any claim (presented formally to a judicial or
quasi-judicial Governmental Entity), lawsuit, court action, suit, arbitration or
other judicial or administrative proceeding.

“Legal Prohibition” shall mean any final, permanent Legal Requirement that is in
effect and that prevents or prohibits consummation of the Transactions.

“Legal Requirement” shall mean any federal, state or local law, statute, code,
ordinance, regulation, code, order, judgment, writ, injunction, decision, ruling
or decree promulgated by any Governmental Entity.

“Maximum Amount” shall mean 4,200,000 shares of Parent Common Stock.

“Merck” shall mean Merck Sharpe & Dohme Limited and its affiliates.

“Merck Agreement” shall mean the Research Collaboration and License Agreement,
effective as of November 24, 2003, between Merck and the Company, as amended
from time to time.

“Merck CVR” shall mean a right having the terms and conditions set forth in the
Merck CVR Agreement, to be issued in accordance with Section 2.06 in respect of
each Outstanding Company Share, to receive a pro rata portion (based on the
number of Outstanding Company Shares) of either (i) $3,000,000 in cash promptly
after receipt by Parent of the milestone payment from Merck upon the Phase III
VR1 Trial Initiation or (ii) in the event Parent sells the program that is the
subject of the Phase III VR1 Trial to Merck before the initiation of a Phase III
VR1 Trial, 50% of the net cash proceeds from such sale; provided that all
decisions relating to the matters described in this paragraph shall be in the
sole discretion of Parent exercised in good faith.

“Merck CVR Agreement” shall mean the agreement governing the terms and
conditions of the Merck CVRs substantially in the form attached hereto as
Exhibit C.

“Net Cash Amount” shall mean, as of the applicable date, an amount equal to
(i) the sum of (A) all cash (including any payments received by the Company from
the exercise by any Non-Employee Director of Company Options, as contemplated by
the Non-Employee Director Agreements or otherwise), cash equivalents, marketable
securities and accounts receivable (net of accounts receivable reserves
established in accordance with GAAP) held by the Company and the Company
Subsidiaries (but excluding the Aplindore Program Consideration and the Real
Estate Consideration, if any, received by the Company before the Effective Time)
and (B) in the event the Company purchases a “tail” prepaid policy on the D&O
Insurance Policy in accordance with the penultimate sentence of Section 5.10(c),
any amount (up to a maximum of $270,000) paid before the Determination Date by
the Company for such “tail” policy; minus (ii) the sum of (A) in the event the
Company purchases the “tail” prepaid policy on the D&O Insurance Policy in
accordance with the penultimate sentence of Section 5.10(c), any amount by which
the cost of such “tail” policy exceeds $270,000 to the extent such excess has
not been paid by the Company before the Determination Date, (B) any amount
payable by the Company or the Surviving Corporation after the Determination Date
for the out-of-pocket transaction fees and expenses of the Company to its legal
and financial advisors and accountants in connection with this Agreement and the
Transactions, (C) any amount payable by the Company or the Surviving Corporation
after the Determination Date for expenses incurred by the Company in connection
with the preparation, filing, printing and mailing of the Proxy Statement and
the solicitation of proxies for use at the Special Meeting, (D) the Expense
Reserve Amount, (E) except as otherwise covered in subclause (F) below, all
severance payments, stay bonuses and performance bonuses payable to all
employees, consultants and directors of the Company and the Company Subsidiaries
assuming that the service relationship of all such employees, consultants and
directors with the Company and the

 

6



--------------------------------------------------------------------------------

Company Subsidiaries is terminated as of the Closing Date, even if such service
relationship in fact does continue after the Closing Date, (F) all severance
payments, stay bonuses and performance bonuses remaining payable at the Closing
Date to all employees, consultants and directors of the Company and the Company
Subsidiaries whose service relationship with the Company and the Company
Subsidiaries is terminated on or before the Closing Date, (G) the salary,
employer-tax and benefits cost of the continuation of employment of any Company
employees, as a result of the advance-notice requirements of their respective
employment agreements, beyond the Closing Date until their actual termination
date, if before the Closing Date Parent requests the Company to terminate such
employees, provided that the costs described in this subclause (G) shall only be
deducted if before the Closing Date Parent requests the Company to terminate any
such employee and delivers any such request to the Company at least 33 calendar
days before the Closing Date, (H) all amounts payable by the Company in order to
comply with the covenant contained in Section 5.16 and (I) to the extent not
included in any other subclause of this clause (ii), all accounts payable of the
Company and the Company Subsidiaries; provided that all such amounts shall be
determined in a manner consistent with the manner in which such items were
determined by the Company in the most recent balance sheet included in the
Company Financial Statements.

“Outstanding Company Shares” shall mean the Company Shares issued and
outstanding immediately before the Effective Time (not including, for purposes
of calculating the Exchange Ratio or Merger Consideration, any Company Shares to
be cancelled pursuant to Section 2.06(a)(i) and (ii)).

“Parent Equity Plans” shall mean the 2002 Stock Incentive Plan and the
Pharmacopeia, Inc. 2000 Stock Option Plan, in each case, as amended from time to
time.

“Parent Material Adverse Effect” shall mean, in reference to any fact,
circumstance, event, change or occurrence, any such fact, circumstance, event,
change or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes or occurrences, has or would reasonably be
expected to have a material adverse effect on the results of operations or
financial condition of Parent and the Parent Subsidiaries, taken as a whole,
other than changes, events, occurrences or effects arising out of, resulting
from or attributable to (i) changes in conditions in the United States or global
economy or capital or financial markets generally, including changes in interest
or exchange rates, (ii) conditions (or changes therein) in any industry or
industries in which Parent and the Parent Subsidiaries operate, (iii) any change
in Legal Requirements or GAAP or interpretation of any of the foregoing,
(iv) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
this Agreement, (v) storms, earthquakes or other natural disasters, (vi) the
initiation of any litigation by any stockholder of Parent relating to this
Agreement or the Merger, (vii) any decline in the market price, or change in
trading volume, of the capital stock of Parent or any failure of Parent to meet
revenue or earnings projections, either published by Parent or any third party
(provided that this exception shall not prevent or otherwise affect a
determination that any changes, state of facts, circumstances, events or effects
underlying a change described in this clause (vii) has resulted in, or
contributed to, a Parent Material Adverse Effect), (viii) the negotiation,
execution, announcement or performance of this Agreement or the consummation of
the Transactions, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, collaborators or
employees, (ix) any action taken by Parent or any Parent Subsidiary as
contemplated or permitted by this Agreement or with the Company’s consent,
(x) the determination by, or the delay of a determination by, the FDA, or any
panel or advisory body empowered or appointed thereby, with respect to the
approval, non-approval or disapproval of any products similar to or competitive
with Parent’s product candidates, (xi) the results of any clinical trial of one
or more products or product candidates of any Person other than Parent, or
(xii) the entry or threatened entry into the market of a generic version of one
or more product candidates of Parent, except, in the case of the foregoing
clauses (i), (ii), (iii), (iv) and (v), to the extent that any such condition
has a materially disproportionate adverse effect on Parent and the Parent
Subsidiaries, taken as a whole, relative to other companies of comparable size
to Parent and the Parent Subsidiaries operating in such industry or industries.

“Parent Options” shall mean options to purchase shares of Parent Common Stock
from Parent, whether granted by Parent pursuant to Parent Equity Plans or
otherwise.

 

7



--------------------------------------------------------------------------------

“Parent Rights Agreement” shall mean the 2006 Preferred Shares Rights Agreement,
by and between Ligand Pharmaceuticals Incorporated and Mellon Investor Services
LLC, dated October 13, 2006.

“Parent Subsidiary” shall mean a Subsidiary of Parent.

“Patents” shall mean all patents and pending patent applications, invention
disclosure statements, and any and all divisions, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof, any
counterparts claiming priority therefrom and like statutory rights.

“Permitted Encumbrances” shall mean: (i) Encumbrances for Taxes not yet due and
payable or for Taxes that are being contested in good faith by appropriate
proceedings; (ii) Encumbrances or imperfections of title resulting from or
otherwise relating to any of the contracts referred to in the Company Disclosure
Letter, to the extent the Company Disclosure Letter expressly identifies such
Encumbrance or imperfection of title (or such is obvious on the face of the
contract); (iii) Encumbrances or imperfections of title relating to liabilities
reflected in the financial statements (including any related notes) contained in
the Company SEC Documents; (iv) Encumbrances arising from or otherwise relating
to transfer restrictions under the Securities Act and the securities laws of the
various states of the United States or foreign jurisdictions; and
(v) mechanics’, materialmen’s and similar statutory liens arising or incurred in
the ordinary course of business for amounts not overdue.

“Person” shall mean any individual or Entity.

“Phase III VR1 Trial” shall mean a Phase III clinical trial as referred to in
Section 6.4(b)(ii)(B) of the Merck Agreement.

“Phase III VR1 Trial Initiation” shall mean the enrollment of the first subject
in a Phase III VR1 Trial.

“Real Estate” shall mean the properties currently owned by the Company located
at 15, 35 and 45 NE Industrial Road, Branford, Connecticut 06405.

“Real Estate Consideration” shall mean the aggregate cash proceeds paid by any
purchaser of the Real Estate after the date hereof and in accordance with the
terms of this Agreement or the Real Estate CVR Agreement, as the case may be,
less any costs and expenses reasonably incurred by the Company in connection
with such sale (including secured loan payoffs and amounts paid to the
Consulting Committee in accordance with an arrangement entered into pursuant to
Section 5.15(b)).

“Real Estate CVR” shall mean a right having the terms and conditions set forth
in the Real Estate CVR Agreement, to be issued in accordance with Section 2.06
in respect of each Outstanding Company Share, to receive a pro rata portion
(based on the number of Outstanding Company Shares) of any Real Estate
Consideration received by Parent on or before the CVR Outside Date (as defined
in the Real Estate CVR Agreement).

“Real Estate CVR Agreement” shall mean the agreement governing the terms and
conditions of the Real Estate CVRs substantially in the form attached hereto as
Exhibit D.

“Reference Amount” shall mean $11,000,000.

“SEC” shall mean the United States Securities and Exchange Commission.

“Software” means all computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code
or object code form, and all documentation, including user manuals and training
materials, related to any of the foregoing.

“Special Meeting” shall mean a special meeting of the stockholders of the
Company held for the purpose of considering and taking action upon this
Agreement and the Merger.

 

8



--------------------------------------------------------------------------------

“Subsidiary” shall mean an Entity that is related to another Entity such that
such other Entity directly or indirectly owns, beneficially or of record: (i) an
amount of voting securities or other interests in such Entity that is sufficient
to enable such other Entity to elect at least a majority of the members of such
Entity’s board of directors or comparable governing body; or (ii) more than 50%
of the outstanding equity interests issued by such Entity.

“Superior Proposal” shall mean any unsolicited, bona fide written offer made by
a third party unaffiliated with the Company to directly or indirectly acquire
(by way of merger, tender or exchange offer or otherwise) greater than 95% of
the Company’s assets (other than any such offer relating only to the Aplindore
Program and/or the Real Estate and/or the proceeds of the pre-Closing Date sale
thereof) or greater than 95% of the outstanding Company Shares (other than
Company Shares already held by such third party) that the Company Board shall
have determined in good faith (after consultation with the Company’s outside
legal counsel and financial advisor, and after taking into account, among other
things, the financial, legal and regulatory aspects of such offer (including any
financing required and the availability thereof), as well as any revisions to
the terms hereof proposed by Parent pursuant to Section 5.04(c)), is more
favorable to the stockholders of the Company than the terms of the Merger
(taking into account any revisions to the terms hereof proposed by Parent
pursuant to Section 5.04(c)) and is reasonably capable of being consummated on
the terms proposed.

“Target Net Cash Amount” shall mean $7,900,000 if the Effective Time occurs on
any date during the month of September 2009, with a $5,000 decrease for each
calendar day thereafter if the Effective Time occurs on any date thereafter.

“Tax” or “Taxes” shall mean (i) all federal, state, local or foreign taxes,
including all net income, gross receipts, capital, sales, use, ad valorem, value
added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation, property and estimated taxes or other taxes any
kind whatsoever, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Entity in connection with any
item described in clause (i).

“Tax Returns” shall mean any return, report, claim for refund, estimate,
information return or statement or other similar document relating to or
required to be filed with any Governmental Entity with respect to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Termination Fee” shall mean, for purposes of Section 7.03(a) and
Section 7.03(c), $475,000, and for purposes of Section 7.03(b), $225,000.

“Trade Secrets” shall mean confidential technology, know-how, plans, data,
designs, protocols, plans, strains, molecules, works of authorship, inventions,
processes, formulae, algorithms, models and methodologies, and trade secrets as
defined in applicable state law.

“Trademarks” shall mean all registered and unregistered trademarks, service
marks, trade names, Internet domain names, designs, logos and slogans, together
with goodwill, registrations and applications relating to the foregoing.

“Trading Day” shall mean any day on which securities are traded on the Exchange.

“Volume Weighted Average Price” shall mean, for any Trading Day, the daily
volume weighted average price of the Parent Common Stock for such date (or the
nearest preceding date) on the Exchange as reported by Bloomberg L.P. (based on
a Trading Day from 9:30 a.m. (New York time) to 4:02 p.m. (New York time).

“Wyeth License Agreement” shall mean the License Agreement between Wyeth (acting
through its Wyeth Pharmaceuticals division) and the Company, effective as of
November 22, 2006.

“Wyeth Maintenance Fee” shall mean the $250,000 fee required under the Wyeth
License Agreement for 2009.

 

9



--------------------------------------------------------------------------------

ARTICLE II

THE MERGER; EFFECTIVE TIME

 

Section 2.01 Merger of Merger Sub into the Company.

Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the DGCL, at the Effective Time, Merger Sub shall be merged with
and into the Company, and the separate existence of Merger Sub shall cease. The
Company will continue as the surviving corporation in the Merger (the “Surviving
Corporation”).

 

Section 2.02 Effect of the Merger.

The Merger shall have the effects set forth in this Agreement and in the
applicable provisions of the DGCL. Without limiting the generality of the
foregoing and subject thereto, at the Effective Time, all the property rights,
privileges, immunities, powers and franchises of the Company and Merger Sub
shall vest in the Surviving Corporation and all the debts, liabilities and
duties of the Company and Merger Sub shall become the debts, liabilities and
duties of the Surviving Corporation.

 

Section 2.03 Effective Time

Subject to the provisions of this Agreement, Parent, Merger Sub and the Company
will cause a properly executed certificate of merger conforming to the
requirements of the DGCL (the “Certificate of Merger”) to be filed with the
Secretary of State of the State of Delaware on the Closing Date. The Merger
shall become effective at the time the Certificate of Merger is filed with the
Secretary of State of the State of Delaware, or at such later time as is agreed
to in writing by the parties hereto and specified in the Certificate of Merger
(the time at which the Merger becomes effective being referred to in this
Agreement as the “Effective Time”).

 

Section 2.04 Closing

The closing of the Transactions (the “Closing”) will take place at 10:00 a.m.
(San Diego time) on the date (the “Closing Date”) that is the second Business
Day after the satisfaction or waiver (if such waiver is permitted and effective
under applicable Legal Requirements) of the latest to be satisfied or waived of
the conditions set forth in Article VI (excluding conditions that, by their
terms, are to be satisfied on the Closing Date), unless another time or date is
agreed to in writing by the parties. The Closing shall be held at the offices of
Stradling Yocca Carlson & Rauth located at 4365 Executive Drive, Suite 1500, San
Diego, CA 92121, unless another place is agreed to in writing by the parties.

 

Section 2.05 Certificate of Incorporation and Bylaws; Officers and Directors.

Unless otherwise jointly determined by Parent and the Company before the
Effective Time:

(a) Subject to Section 5.10(a), (i) the certificate of incorporation of the
Company as in effect immediately before the Effective Time shall be the
certificate of incorporation of the Surviving Corporation, until thereafter
changed or amended as provided therein or by applicable Legal Requirements, and
(ii) the bylaws of the Company as in effect immediately before the Effective
Time shall be the bylaws of the Surviving Corporation, until thereafter changed
or amended as provided therein or by applicable Legal Requirements.

(b) The manager and officers of Merger Sub immediately before the Effective Time
shall be the initial director and officers, respectively, of the Surviving
Corporation, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation.

 

10



--------------------------------------------------------------------------------

Section 2.06 Conversion of Company Shares.

(a) At the Effective Time, by virtue of the Merger and without any further
action on the part of Parent, Merger Sub, the Company or any member of Merger
Sub or stockholder of the Company:

(i) any Company Shares then held by the Company or any wholly-owned Company
Subsidiary (or held in the Company’s treasury) shall cease to exist, and no
consideration shall be paid in exchange therefor;

(ii) any Company Shares then held by Parent, Merger Sub or any other
wholly-owned Parent Subsidiary shall cease to exist, and no consideration shall
be paid in exchange therefor;

(iii) except as provided in clauses (i) and (ii) above, each issued and
outstanding Company Share (other than Dissenting Shares) shall be converted,
subject to Section 2.09, into the right to receive (A) a portion of a validly
issued, fully paid and nonassessable share of common stock, par value $0.001 per
share, of Parent equal to the Exchange Ratio, including the associated rights
under the Parent Rights Agreement (the “Parent Common Stock”); provided, that
subject to Section 7.01(i) the maximum number of shares of Parent Common Stock
that Parent shall be required to issue pursuant to this Section 2.06(a)(iii)
shall not exceed the Maximum Amount, (B) in the event the Aplindore Program is
sold by the Company before the Effective Time, an amount in cash and/or a number
of shares of third-party stock, as the case may be, equal to the Aplindore
Program Consideration which has been received as of the Effective Time divided
by the total number of Outstanding Company Shares, (C) in the event the Real
Estate is sold by the Company before the Effective Time, an amount in cash equal
to the Real Estate Consideration which has been received as of the Effective
Time divided by the total number of Outstanding Company Shares, (D) one
Aplindore CVR (unless the Aplindore Program is sold by and all proceeds thereof
are received by the Company before the Effective Time, or the Aplindore Program
is terminated by the Company before the Effective Time), (E) one H3 CVR, (F) one
Merck CVR, and (G) one Real Estate CVR (unless the Real Estate is sold by and
all proceeds thereof are received by the Company before the Effective Time)
(collectively, the “Merger Consideration”); and

(iv) each unit of limited liability company interest of Merger Sub then
outstanding shall be converted into one share of the common stock of the
Surviving Corporation, such that immediately after the Effective Time Parent
shall, as the former holder of all the units of limited liability company
interest of Merger Sub, own a number of shares of the common stock of the
Surviving Corporation equal to the number (immediately before the Effective
Time) of Outstanding Common Shares.

(b) The Exchange Ratio and the Maximum Amount shall be adjusted to the extent
appropriate to reflect the effect of any stock split, division or subdivision of
shares, stock dividend, reverse stock split, consolidation of shares,
reclassification, recapitalization or other similar transaction with respect to
Company Shares or Parent Common Stock occurring or having a record date on or
after the date of this Agreement and before the Effective Time.

 

Section 2.07 Closing of the Company’s Transfer Books.

At the Effective Time: (a) all Company Shares outstanding immediately before the
Effective Time shall cease to exist as provided in Section 2.06 and all holders
of certificates representing Company Shares that were outstanding immediately
before the Effective Time shall cease to have any rights as stockholders of the
Company except the right to receive the Merger Consideration therefor; and
(b) the stock transfer books of the Company shall be closed with respect to all
Company Shares. No further transfer of any such Company Shares shall be made on
such stock transfer books after the Effective Time. If, after the Effective
Time, a valid certificate previously representing any Company Shares (a “Company
Stock Certificate”) is presented to the Exchange Agent, the Surviving
Corporation or Parent, such Company Stock Certificate shall be canceled and, if
it represents Outstanding Company Shares, shall be exchanged as provided in
Section 2.08.

 

11



--------------------------------------------------------------------------------

Section 2.08 Exchange of Certificates.

(a) Before the Effective Time: (i) Parent shall select a bank or trust company
(reasonably acceptable to the Company) to act as exchange agent with respect to
the payment of the Merger Consideration (the “Exchange Agent”); and (ii) Parent
(or, as applicable, the Company) shall deposit with the Exchange Agent
certificates representing the shares of Parent Common Stock, the Aplindore
Program Consideration (to the extent already received by the Company) in the
event the Aplindore Program is sold by the Company at or before the Effective
Time, the Real Estate Consideration (to the extent already received by the
Company) in the event the Real Estate is sold by the Company at or before the
Effective Time, sufficient to enable the Exchange Agent to make payments
pursuant to Section 2.06 and Section 2.09 to the holders of Outstanding Company
Shares. After the Effective Time, Parent shall, if applicable, deposit with the
Escrow Agent cash or securities for payment of any dividends or distributions
sufficient to enable the Exchange Agent to make payments pursuant to
Section 2.10. Such cash amounts deposited with the Exchange Agent shall, pending
its disbursement to such holders, be invested by the Exchange Agent in
(i) direct obligations of the United States of America, (ii) obligations for
which the full faith and credit of the United States of America is pledged to
provide for the payment of principal and interest, or (iii) money market funds
investing solely in a combination of the foregoing. Any interest and other
income resulting from such investments shall be the property of, and shall be
paid to, Parent. Parent shall promptly replace any funds deposited with the
Exchange Agent lost through any investment made pursuant to this paragraph.

(b) Promptly after the Effective Time, Parent shall cause the Exchange Agent to
mail to each Person who was, immediately before the Effective Time, a holder of
record of Company Shares a form of letter of transmittal and instructions for
use in effecting the surrender of Company Stock Certificates representing such
Company Shares in exchange for payment therefor. Parent shall ensure that, upon
surrender to the Exchange Agent of each such Company Stock Certificate, together
with a properly executed letter of transmittal, the holder of such Company Stock
Certificate (or, under the circumstances described in Section 2.08(f), the
transferee of the Company Shares represented by such Company Stock Certificate)
shall promptly receive in exchange therefor the Merger Consideration (including
the CVRs and including any cash in lieu of fractional shares of Parent Common
Stock to which such holder is entitled pursuant to Section 2.09) and any
dividends or other distributions to which such holder is entitled pursuant to
Section 2.10.

(c) On or after the sixth month anniversary of the Effective Time, Parent or the
Surviving Corporation shall be entitled to cause the Exchange Agent to deliver
to Parent or the Surviving Corporation any funds made available by Parent to the
Exchange Agent which have not been disbursed to holders of Company Shares, and
thereafter such holders shall be entitled to look only to Parent and the
Surviving Corporation with respect to the consideration payable and issuable
upon surrender of their Company Shares.

(d) Neither the Exchange Agent, Parent nor the Surviving Corporation shall be
liable to any holder of Company Shares for any amount properly paid to a public
official pursuant to any applicable abandoned property or escheat law. If any
Company Stock Certificates shall not have been surrendered on the day
immediately before the day that such property is required to be delivered to any
public official pursuant to any applicable abandoned property, escheat or
similar Legal Requirement, any such Merger Consideration in respect thereof
shall, to the extent permitted by applicable Legal Requirements, become the
property of Parent, free and clear of all claims or interest of any Person
previously entitled thereto.

(e) If any Company Stock Certificate shall have been lost, stolen or destroyed,
then, upon the making of an affidavit of that fact by the Person claiming such
Company Stock Certificate to be lost, stolen or destroyed in a form reasonably
satisfactory to Parent (together with an indemnity in form reasonably
satisfactory to Parent against any claim that may be made against the Exchange
Agent or Parent or otherwise with respect to such certificate and, if required
by Parent, the posting by such Person of a bond in such reasonable amount as
Parent may direct to support such indemnity), Parent shall cause the Exchange
Agent to pay in exchange for such lost, stolen or destroyed Company Stock
Certificate the Merger Consideration (including any cash in lieu of fractional
shares of Parent Common Stock to which such holder is entitled pursuant to
Section 2.09) and any dividends or other distributions to which such holder is
entitled pursuant to Section 2.10.

 

12



--------------------------------------------------------------------------------

(f) In the event of a transfer of ownership of Company Shares which is not
registered in the transfer records of the Company, the Merger Consideration
(including any cash in lieu of fractional shares of Parent Common Stock to which
such holder is entitled pursuant to Section 2.09) and any dividends or other
distributions to which such holder is entitled pursuant to Section 2.10 may be
paid and issued with respect to such Company Shares to a transferee of such
Company Shares if the Company Stock Certificate representing such Company Shares
is presented to the Exchange Agent, accompanied by all documents reasonably
required by the Exchange Agent to evidence and effect such transfer and to
evidence that any applicable stock transfer taxes relating to such transfer have
been paid.

(g) The Surviving Corporation or Parent shall bear and pay all charges and
expenses, including those of the Exchange Agent, incurred in connection with the
exchange of the Company Shares.

(h) Parent, the Surviving Corporation and the Exchange Agent shall be entitled
to deduct and withhold from the consideration otherwise payable pursuant to the
Merger or this Agreement to any holder of Company Shares, such amounts as
Parent, the Surviving Corporation or the Exchange Agent are required to deduct
and withhold under the Code with respect to the making of such payment. To the
extent that amounts are so withheld and paid over to the appropriate Tax
authority or other Governmental Entity by Parent, the Surviving Corporation or
the Exchange Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the holder of Company Shares, in respect
of whom such deduction and withholding was made by Parent, the Surviving
Corporation or the Exchange Agent.

 

Section 2.09 Fractional Shares

(a) No certificates or scrip representing fractional shares of Parent Common
Stock shall be issued upon the surrender for exchange of Company Stock
Certificates, no dividend or distribution with respect to Parent Common Stock
shall be payable on or with respect to any fractional share and such fractional
share interests will not entitle the owner thereof to any rights of a
stockholder of Parent.

(b) As promptly as practicable following the Effective Time, the Exchange Agent
shall determine the difference between (i) the number of full shares of Parent
Common Stock delivered to the Exchange Agent by Parent pursuant to Section 2.08
and (ii) the aggregate number of full shares of Parent Common Stock to be
distributed to holders of Company Shares pursuant to Section 2.06(a)(iii) (such
difference being the “Excess Shares”). As soon after the Effective Time as
practicable, the Exchange Agent, as agent for such holders of Parent Common
Stock, shall sell the Excess Shares at then prevailing prices on the Exchange,
all in the manner provided in this Section 2.09.

(c) The sale of the Excess Shares by the Exchange Agent shall be executed on the
Exchange through one or more member firms of the Exchange and shall be executed
in round lots to the extent practicable. Until the net proceeds of any such sale
or sales have been distributed to such holders of Company Shares, the Exchange
Agent will hold such proceeds in trust for such holders of Company Shares as
part of the Exchange Fund. Parent shall pay all commissions, transfer taxes and
other out-of-pocket transaction costs of the Exchange Agent incurred in
connection with such sale or sales of Excess Shares. In addition, Parent shall
pay the Exchange Agent’s compensation and expenses in connection with such sale
or sales. The Exchange Agent shall determine the portion of such net proceeds to
which each holder of Company Shares shall be entitled, if any, by multiplying
the amount of the aggregate net proceeds by a fraction, the numerator of which
is the amount of the fractional share interest to which such holder of Company
Shares is entitled (after taking into account all shares of Parent Common Stock
to be issued to such holder) and the denominator of which is the aggregate
amount of fractional share interests to which all holders of Company Shares are
entitled.

(d) As soon as practicable after the determination of the amount of cash, if
any, to be paid to holders of Company Shares with respect to any fractional
share interests, the Exchange Agent shall promptly pay such amounts to such
holders of Company Shares subject to and in accordance with the terms of
Section 2.10.

 

13



--------------------------------------------------------------------------------

Section 2.10 Distributions with Respect to Unexchanged Shares of Parent Common
Stock.

No dividends or other distributions declared or made after the Effective Time
with respect to Parent Common Stock with a record date after the Effective Time
shall be paid to the holder of any unsurrendered Company Stock Certificate with
respect to the shares of Parent Common Stock represented thereby, no cash
payment in lieu of fractional shares shall be paid to any such holder pursuant
to Section 2.09, and no payment in respect of the Merger Consideration shall be
made with respect to such Company Shares represented thereby pursuant to
Section 2.06(a)(iii), unless and until the holder of such Company Stock
Certificate shall surrender such Company Stock Certificate. Subject to the
effect of escheat, tax or other applicable Laws, following proper surrender of
any such Company Stock Certificate, there shall be paid to the holder of the
certificates representing whole shares of Parent Common Stock issued in exchange
therefor, without interest, (A) promptly, the amount of any cash payable with
respect to a fractional share of Parent Common Stock to which such holder is
entitled pursuant to Section 2.09 and the amount of dividends or other
distributions with a record date after the Effective Time theretofore paid with
respect to such whole shares of Parent Common Stock, (B) the Merger
Consideration pursuant to Section 2.06(a)(iii), and (C) at the appropriate
payment date, the amount of dividends or other distributions, with a record date
after the Effective Time but before surrender and a payment date occurring after
surrender, payable with respect to such whole shares of Parent Common Stock.

 

Section 2.11 Company Stock Options; Company Warrants.

(a) By operation of the Company Equity Plans, all outstanding Company Options,
whether or not then vested, will become fully vested and exercisable on the
Closing Date. The Company Board, by operation of existing agreements, including
the Non-Employee Director Agreements, or by resolution, will take all requisite
actions such that immediately before the Effective Time (i) each holder of
outstanding Company Options shall be entitled to exercise in full all Company
Options held by such holder by paying the exercise price therefor in exchange
for the Company Shares in accordance with the applicable Company Equity Plan,
and (ii) all outstanding Company Options not exercised pursuant to clause (i) of
this Section 2.11(a), other than any unexercised Company Options remaining
outstanding under the Company’s 1993 Omnibus Incentive Plan (the “1993 Company
Options”), shall be terminated and canceled without any payment or liability on
the part of the Company.

(b) Between the date of this Agreement and the Effective Time, the Company shall
use reasonable best efforts to enter into agreements with the holders of the
outstanding Company Warrants to terminate and cancel all such Company Warrants,
effective immediately before the Effective Time, without any payment or
liability on the part of the Company; provided that the ability of the Company
to terminate and cancel all such Company Warrants shall not limit in anyway
Parent’s obligation to consummate the Merger and the Transactions.

(c) If any Company Warrant or 1993 Company Option remains outstanding after the
Effective Time and the holder thereof exercises such Company Warrant or 1993
Company Option, as the case may be, before its expiration date, then Parent
shall issue and pay in respect of each exercised Company Warrant or 1993 Company
Option, as the case may be, in exchange for the payment of the applicable
exercise price, on a per-exercised-share basis, equivalent consideration to the
Merger Consideration (or the proceeds thereof) as was paid in respect of each
issued and outstanding Company Share in the Merger; provided that any such
payment in respect of the 1993 Company Options shall be made in compliance with
Section 409A of the Code.

 

Section 2.12 Dissenting Shares

Notwithstanding anything in this Agreement to the contrary, any Company Share
issued and outstanding immediately before the Effective Time held by a holder
who is entitled to demand and properly demands appraisal of such Company Shares
(the “Dissenting Shares”), pursuant to, and who complies in all respects with,
Section 262 of the DGCL (the “Appraisal Rights”), shall not be converted into
the right to receive the Merger Consideration, but instead shall be converted
into the right to receive such consideration as may be due such holder pursuant
to Section 262 of the DGCL unless such holder fails to perfect, withdraws or
otherwise loses

 

14



--------------------------------------------------------------------------------

such holder’s right to such payment or appraisal. From and after the Effective
Time, a holder of Dissenting Shares shall not have and shall not be entitled to
exercise any of the voting rights or other rights of a stockholder of the
Company or the Surviving Corporation. If, after the Effective Time, such holder
fails to perfect, withdraws or otherwise loses any such Appraisal Rights, each
such share of such holder shall no longer be considered a Dissenting Share and
shall be deemed to have converted as of the Effective Time into the right to
receive the Merger Consideration in accordance with Section 2.06(a)(iii). The
Company shall give prompt notice to Parent of any demands received by the
Company for appraisal of Company Shares, withdrawals of such demands and any
other instruments served pursuant to the DGCL received by the Company, and
Parent shall have the right to control all negotiations and proceedings with
respect to such demands. Before the Effective Time, the Company shall not,
except with the prior written consent of Parent, voluntarily make any payment
with respect to, or settle or offer to settle, any such demands or agree to do
or commit to do any of the foregoing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Merger Sub that except
as set forth in the letter delivered by the Company to Parent immediately before
the execution of this Agreement (the “Company Disclosure Letter”) or the Company
SEC Documents either filed with or furnished to the SEC before the date of this
Agreement (the “Filed Company SEC Documents”) (it being understood that any
matter set forth in the Company Disclosure Letter or in such Filed Company SEC
Documents shall be deemed disclosed with respect to any Section of this
Article III to which the matter relates, to the extent the relevance of such
matter to such Section is reasonably apparent):

 

Section 3.01 Organization, Standing and Corporate Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware and has all
requisite corporate power and authority necessary to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
The Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased or held under
license by it makes such licensing or qualification necessary, except where the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, impair in any material respect the ability of the Company to perform its
obligations hereunder or prevent or materially delay consummation of the
Transactions.

(b) Each Company Subsidiary is a corporation or other organization duly
organized, validly existing and in good standing under the Legal Requirements of
the jurisdiction of its organization. Each Company Subsidiary is duly licensed
or qualified to do business and is in good standing in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased or held under license by it makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Section 3.01(b) of the Company Disclosure Letter sets forth a true and complete
list of each Company Subsidiary and the jurisdiction of organization of each
Company Subsidiary. All the outstanding shares of capital stock of, or other
equity interests in, each Company Subsidiary are duly authorized, have been
validly issued, are fully paid, non-assessable and free of preemptive rights,
and are owned directly or indirectly by the Company free and clear of all
Encumbrances, except for such transfer restrictions of general applicability as
may be provided under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and other applicable
securities laws and rules and regulations promulgated thereunder.

 

15



--------------------------------------------------------------------------------

(c) The Company has delivered to Parent complete and correct copies of the
certificate of incorporation and bylaws (or other comparable organizational
documents) of the Company and each Company Subsidiary, in each case as amended
through the date of this Agreement (the “Company Charter Documents”). The
Company has made available to Parent and its representatives true and complete
copies of the minutes (or, in the case of minutes that have not yet been
finalized, a brief summary of the meeting, including in each case a summary of
any resolutions adopted by the Company Board) of all meetings of the
stockholders, the Company Board and each committee of the Company Board held
since January 1, 2007 and equivalent documents of each Company Subsidiary.1

 

Section 3.02 Capitalization.

(a) The authorized capital stock of the Company consists of: (i) 150,000,000
shares of common stock, par value $0.025 per share (each, a “Company Share” and,
collectively, the “Company Shares”) and (ii) 10,000,000 shares of Preferred
Stock, par value $0.025 per share (“Company Preferred Stock”). At the close of
business on August 20, 2009, (i) 68,974,080 Company Shares were issued and
outstanding (and no Company Shares were issued and held by the Company in its
treasury), (ii) 7,451,124 Company Shares were reserved for issuance under the
Company Equity Plans (of which 3,878,932 Company Shares were subject to
outstanding Company Options granted under the Company Equity Plans), (iii) no
Company Shares were subject to outstanding Company Options granted other than
under the Company Equity Plans, (iv) 12,758,343 Company Shares were subject to
outstanding Company Warrants and (v) no shares of Company Preferred Stock were
issued or outstanding. All Company Shares, and Company Shares reserved for
issuance upon exercise of the Company Options or the Company Warrants, have been
duly authorized and are, or upon issuance in accordance with the terms of the
Company Options will be, validly issued, fully paid, non-assessable and free of
preemptive rights. Section 3.02(a) of the Company Disclosure Letter sets forth a
correct and complete list, as of August 20, 2009, of: (i) the outstanding
Company Options, the number of Company Shares underlying such Company Options
and the holders, exercise prices and expiration dates thereof and (ii) the
outstanding Company Warrants, the number of Company Shares underlying such
Company Warrants and the holders, exercise prices and expiration dates thereof.
Since January 1, 2009, the Company has not issued, or reserved for issuance, any
shares of its capital stock or any securities convertible into or exchangeable
or exercisable for any shares of its capital stock, other than pursuant to the
Company Options and Company Warrants referred to above that are outstanding as
of the date of this Agreement.

(b) There are no outstanding contractual obligations of the Company or any
Company Subsidiary (i) restricting the transfer of, (ii) affecting the voting
rights of, (iii) requiring the issuance, sale, repurchase, redemption or
disposition of, or containing any right of first refusal with respect to,
(iv) requiring the registration for sale of, or (v) granting any preemptive or
anti-dilutive right with respect to, any Company Shares or any capital stock of
the Company or any Company Subsidiary, except pursuant to the Company Options
and the Company Warrants. There are no bonds, debentures, notes or other
indebtedness or liabilities of the Company or any Company Subsidiary having the
right to vote (or convertible into or exchangeable for securities having the
right to vote) on any matters on which the stockholders of the Company or any
Company Subsidiary may vote.

 

Section 3.03 Authority; Non-contravention; Voting Requirements.

(a) The Company has all necessary corporate power and authority to execute and
deliver this Agreement and the CVR Agreements and, subject to obtaining the
approval of the holders of the Company Shares of the adoption of this Agreement
as contemplated by Section 5.05 (the “Company Stockholder Approval”), to perform
its obligations hereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the CVR
Agreements, and the consummation by it of the Transactions, have been duly
authorized and approved by the Company Board, and except for obtaining the
Company Stockholder

 

1

The Company will provide all minutes relating to the strategic process
undertaken by the Company upon signing of this Agreement.

 

16



--------------------------------------------------------------------------------

Approval, no other corporate action on the part of the Company or any
stockholder of the Company is necessary to authorize the execution, delivery and
performance by the Company of this Agreement and the CVR Agreements and the
consummation by it of the Transactions. This Agreement has been duly executed
and delivered by the Company and, assuming due authorization, execution and
delivery hereof by the other parties hereto, constitutes a legal, valid and
binding obligation of the Company, enforceable against the Company in accordance
with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Legal Requirements of general application affecting or relating to
the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b) The Company Board has, upon the terms and subject to the conditions set
forth in this Agreement, unanimously duly adopted resolutions (i) determining
that the Transactions are advisable and in the best interests of the Company and
its stockholders, (ii) approving this Agreement and the Transactions, including
the Merger, in accordance with the DGCL, (iii) directing that this Agreement be
submitted to the stockholders of the Company for adoption, and (iv) recommending
that the stockholders of the Company adopt this Agreement (the “Company
Recommendation”).

(c) Neither the execution and delivery of this Agreement nor the CVR Agreements
by the Company nor the consummation by the Company of the Transactions, nor
compliance by the Company with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the Company Charter Documents or
(ii) assuming that the authorizations, consents and approvals referred to in
Section 3.04 and the Company Stockholder Approval are obtained and the filings
referred to in Section 3.04 are made, (x) violate any Legal Requirements
applicable to the Company or any Company Subsidiary or (y) violate or constitute
a default under any Company Contract, except, in the case of clause (ii), for
such violations or defaults as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, impair in any
material respect the ability of the Company to perform its obligations hereunder
or prevent or materially delay consummation of the Transactions.

(d) The affirmative vote (in person or by proxy) of the holders of a majority of
the issued and outstanding Company Shares in favor of the adoption of this
Agreement is the only vote or approval of the holders of any class or series of
capital stock of the Company which is necessary to adopt this Agreement and
approve the Merger.

 

Section 3.04 Governmental Approvals.

Except for (i) the filing with the SEC of the Proxy Statement in definitive
form, and other filings required under, and compliance with other applicable
requirements of, the Exchange Act and the rules of the Exchange, and (ii) the
filing of the Certificate of Merger with the Secretary of State of the State of
Delaware pursuant to the DGCL, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Entity are necessary for
the execution and delivery of this Agreement and the CVR Agreements by the
Company and the consummation by the Company of the Transactions, other than such
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, impair in any material
respect the ability of the Company to perform its obligations hereunder or
prevent or materially delay consummation of the Transactions.

 

Section 3.05 Company SEC Documents; Financial Statements.

(a) The Company has filed all required registration statements, prospectuses,
forms, reports and proxy statements with the SEC, together with all
certifications required pursuant to the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), from and after January 1, 2006 (collectively, the
“Company SEC Documents”). As of their respective effective dates (in the case of
Company SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective SEC filing dates
(in the case of all

 

17



--------------------------------------------------------------------------------

other Company SEC Documents), the Company SEC Documents complied in all material
respects with the requirements of the Exchange Act and the Securities Act, as
the case may be, applicable to such Company SEC Documents, and none of the
Company SEC Documents as of such respective dates contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b) The consolidated financial statements of the Company included in the Company
SEC Documents (the “Company Financial Statements”) have been prepared in
accordance with GAAP (except, in the case of unaudited interim statements, as
indicated in the notes thereto) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the consolidated financial position of the Company and the
consolidated Company Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited interim statements, to normal year-end audit
adjustments).

(c) Neither the Company nor any Company Subsidiary has any liabilities of any
nature (whether accrued, absolute, determined, determinable, fixed or
contingent) which would be required to be reflected or reserved against on a
consolidated balance sheet of the Company prepared in accordance with GAAP,
except liabilities (A) reflected or reserved against in the consolidated balance
sheet included in its Quarterly Report filed on Form 10-Q for the quarterly
period ended June 30, 2009 (including the notes thereto), included in the
Company SEC Documents, (B) incurred pursuant to this Agreement or in connection
with the Transactions, (C) incurred since June 30, 2009 in the ordinary course
of business, or (D) that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a cash expenditure or exposure in excess
of $75,000.

(d) Since June 30, 2009, except for actions taken in connection with this
Agreement and the Transactions, (i) the Company and the Company Subsidiaries
have conducted their businesses in all material respects in the ordinary course,
and (ii) there has not been any Company Material Adverse Effect or any change,
event, development, condition, occurrence or effect that has had or would
reasonable be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

(e) The Company and the Company Subsidiaries have designed and maintain a system
of internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
(i) has designed and maintains “disclosure controls and procedures” (as defined
in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (ii) has disclosed, to the
Knowledge of the Company, based on its most recent evaluation of such disclosure
controls and procedures before the date hereof, to the Company’s auditors and
the audit committee of the Company Board (and has specified in the Company
Disclosure Letter) (A) any “significant deficiencies” and “material weaknesses”
in the design or operation of internal controls over financial reporting that
are reasonably likely to adversely affect in any material respect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. For purposes of this Agreement, the terms “significant
deficiency” and “material weakness” shall have the meanings assigned to them by
the Public Company Accounting Oversight Board in Auditing Standard No. 2, as in
effect on the date hereof.

 

Section 3.06 Legal Proceedings.

As of the date hereof, there is no pending or, to the Knowledge of the Company,
threatened Legal Proceeding against or relating to the Company or any Company
Subsidiary, nor is there any injunction, order, judgment, ruling or decree
imposed upon the Company or any Company Subsidiary, in each case, by or before

 

18



--------------------------------------------------------------------------------

any Governmental Entity, that would, individually or in the aggregate,
reasonably be expected to result in a judgment against the Company in excess of
$75,000 or have a Company Material Adverse Effect, impair in any material
respect the ability of the Company to perform its obligations hereunder or
prevent or materially delay consummation of the Transactions.

 

Section 3.07 Compliance With Legal Requirements; Governmental Authorizations;
FDA Laws.

(a) The Company and the Company Subsidiaries are in compliance with all Legal
Requirements applicable to the Company or any Company Subsidiary, as applicable,
except for such non-compliance as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. The Company
and the Company Subsidiaries hold all Governmental Authorizations necessary for
the lawful conduct of their respective businesses, and all such Governmental
Authorizations are valid and in full force and effect, except where the failure
to hold the same or of the same to be valid and in full force and effect would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. The Company and the Company Subsidiaries are in
compliance with the terms of all Governmental Authorizations, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

(b) All facilities operated by the Company and the Company Subsidiaries in
connection with the operation of their businesses that are subject to the FDA
have been operated in compliance with the Federal Food Drug and Cosmetic Act (21
U.S.C. §§ 301, et seq.) and regulations and guidelines thereunder to the extent
applicable, and all similar Legal Requirements applicable to the operation of
the business and operations of the Company and the Company Subsidiaries
(collectively, the “FDA Laws”), except for such failures to be in compliance as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

(c) To the Knowledge of the Company, all clinical trials conducted by the
Company have been, and are being, conducted in substantial compliance with the
requirements of current good clinical practice and all applicable requirements
relating to protection of human subjects contained in Title 21, Parts 50, 54, 56
and 312 of the United States Code of Federal Regulations.

(d) Other than as disclosed in Section 3.07(d) of the Company Disclosure Letter,
there have been no significant adverse events with respect to the Aplindore
Program.

(e) As of the date hereof, to the Knowledge of the Company, Merck has not
announced publicly or disclosed to the Company any significant drug-related
adverse events with respect to the VR1 program under the Merck Agreement, and
has not terminated or expressed an intent to terminate the Merck Agreement.

 

Section 3.08 Information Supplied.

(a) The Proxy Statement, and any amendments or supplements thereto, at (A) the
time the Registration Statement is declared effective, (B) the time the Proxy
Statement (or any amendment thereof or supplement thereto) is first mailed to
the stockholders of the Company, (C) the time of the Special Meeting, and
(D) the Effective Time, will comply as to form in all material respects with the
applicable requirements of the Securities Act, the Exchange Act and other
applicable Legal Requirements.

(b) The Proxy Statement, and any amendments or supplements thereto, do not, and
will not, at (A) the time the Registration Statement is declared effective,
(B) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of the Company, (C) the time of the
Special Meeting, or (D) the Effective Time, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

(c) The representations and warranties contained in this Section 3.08 will not
apply to statements or omissions included in the Proxy Statement based upon
information furnished in writing to the Company by Parent or Merger Sub
specifically for use therein.

 

19



--------------------------------------------------------------------------------

Section 3.09 Tax Matters.

(a)(i) Each of the Company and the Company Subsidiaries has timely filed, or has
caused to be timely filed on its behalf (taking into account any extension of
time within which to file), all material Tax Returns required to be filed by it,
and all such filed Tax Returns are correct and complete in all material
respects; (ii) all Taxes shown to be due on such Tax Returns have been timely
paid; (iii) no deficiency with respect to Taxes has been proposed, asserted or
assessed in writing against the Company or any Company Subsidiary which have not
been fully paid or adequately reserved in the Company SEC Documents; and (iv) to
the Knowledge of the Company, no audit or other administrative or court
proceedings are pending with any Governmental Entity with respect to Taxes of
the Company or any Company Subsidiary, and no written notice thereof has been
received.

(b) Neither the Company nor any Company Subsidiary is a party to or bound by any
material Tax allocation or sharing agreement (other than any such agreement
solely between or among the Company and any of its Subsidiaries).

(c) To the Knowledge of the Company, neither the Company nor any Company
Subsidiary (i) has been a member of an affiliated group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (ii) has any liability for the Taxes of any Person (other than the
Company or any Company Subsidiary) under United States Treasury
Regulation Section 1.1502-6 (or any similar provision of any Legal Requirement),
as a transferee or successor, by Contract, or otherwise.

(d) There are no liens for Taxes upon any material property or other material
assets of the Company or any Company Subsidiary, except liens for Taxes not yet
due and payable and liens for Taxes that are being contested in good faith by
appropriate proceedings.

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to the Company and each of the Company Subsidiaries have been
timely withheld, collected or deposited, as the case may be, and to the extent
required, have been paid to the relevant Tax authority or other Governmental
Entity, and to the Knowledge of the Company no Taxes so required have not been.

(f) Neither the Company nor any Company Subsidiary is a party to any
agreement, contract, arrangement or plan that has resulted or would result,
individually or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code (or any corresponding
provision of state, local or foreign Tax law).

(g) No material deduction by the Company or any Company Subsidiary in respect of
any “applicable employee remuneration” (within the meaning of Section 162(m) of
the Code) has been disallowed or is subject to disallowance by reason of
Section 162(m) of the Code.

 

Section 3.10 Employee Benefits and Labor Matters.

(a) Section 3.10(a) of the Company Disclosure Letter lists each “employee
benefit plan” (as defined in Section 3(3) of ERISA), and any other material
employee plan or agreement maintained by the Company or any Company Subsidiary
and with respect to which the Company or any Company Subsidiary would reasonably
be expected to have any material liability (each, a “Company Plan”). The Company
has made available to Parent correct and complete copies of (i) each Company
Plan (or, in the case of any such Company Plan that is unwritten, descriptions
of the material terms thereof), (ii) the most recent annual report on Form 5500
required to be filed with the Internal Revenue Service (the “IRS”) with respect
to each Company Plan (if any such report was required), (iii) the most recent
summary plan description for each Company Plan for which such summary plan
description is required and (iv) each material trust agreement and insurance or
group annuity Contract relating to any Company Plan. Each Company Plan
maintained, contributed to or required to be contributed to by the Company or
any Company Subsidiary has been administered in all material respects in
accordance with its terms.

 

20



--------------------------------------------------------------------------------

The Company Subsidiaries and all the Company Plans are all in material
compliance with the applicable provisions of ERISA, the Code and all other
applicable Legal Requirements. All Company Plans that constitute “employee
pension plans” (as defined in Section 3(3) of ERISA) and are intended to be Tax
qualified under Section 401(a) of the Code (each, a “Company Pension Plan”) have
received an opinion or determination letter from the IRS and are expressly
identified as such in Section 3.10(a) of the Company Disclosure Letter. The
Company has made available to Parent a correct and complete copy of the most
recent opinion or determination letter received with respect to each Company
Pension Plan maintained, contributed to or required to be contributed to by the
Company or any Company Subsidiary, as well as a correct and complete copy of
each pending application for an opinion or a determination letter, if any.
Neither the Company nor any Company Subsidiary has contributed or has been
obligated to contribute to an “employee benefit plan” subject to Title IV of
ERISA, a “multiemployer plan,” as defined in Section 3(37) of ERISA, or an
“employee benefit plan” subject to Sections 4063 or 4064 of ERISA.

(b) Neither the Company, nor any Company Subsidiary has any material liability
for life, health, medical or other welfare benefits for former employees or
beneficiaries or dependents thereof under Company Plans, other than Company
Pension Plans and other than as required by Section 4980B of the Code, Part 6 of
Title I of ERISA or other applicable Legal Requirement.

(c) There are no pending or, to the Company’s Knowledge, threatened, claims,
lawsuits, arbitrations or audits asserted or instituted against any Company
Plan, any fiduciary (as defined by Section 3(21) of ERISA) thereto, the Company,
any Company Subsidiary or any employee or administrator thereof in connection
with the existence, operation or administration of a Company Plan, other than
routine claims for benefits.

(d) Neither the Company nor any Company Subsidiary is a party to a collective
bargaining agreement and no labor union has been certified to represent any
employee of the Company or any Company Subsidiary or, to the Knowledge of the
Company, has applied to represent or is attempting to organize so as to
represent such employees.

(e) Section 3.10(e) of the Company Disclosure Letter lists each material
(i) stay or severance or bonus or employment agreement with directors, officers
or employees of or consultants to the Company or any Company Subsidiary; or
(ii) stay or severance or bonus program or policy of the Company or any Company
Subsidiary with or relating to its employees.

 

Section 3.11 Contracts.

(a) Except for Contracts filed as exhibits to the Filed Company SEC Documents,
Section 3.11(a) of the Company Disclosure Letter sets forth a correct and
complete list, and the Company has made available to Parent correct and complete
copies, of all Contracts (including all material amendments, modifications,
extensions or renewals with respect thereto, but excluding all names, terms and
conditions that have been redacted in compliance with the terms of each such
Contract or with applicable Legal Requirements governing the sharing of
information) to which the Company or any Company Subsidiary is a party as of the
date of this Agreement (collectively, the “Company Contracts”):

(i) required to be filed as an exhibit to any report of the Company filed
pursuant to the Exchange Act of the type described in Item 601(b) of
Regulation S-K promulgated by the SEC;

(ii) that contain a covenant restricting the ability of the Company or any
Company Subsidiary to compete in any business or with any Person or in any
geographic area;

(iii) with any Affiliate of the Company;

(iv) which primarily relates to (A) the granting to the Company or any Company
Subsidiary of any IP License in or to any Company Intellectual Property owned by
a third party, with annual license fees of more than $50,000, or (B) the
granting by the Company or any Company Subsidiary to a third party of any IP

 

21



--------------------------------------------------------------------------------

License in or to any Company Intellectual Property, with annual license fees of
more than $25,000, excluding “click-wrap” or “shrink-wrap” agreements,
agreements contained in or pertaining to “off-the-shelf” Software, or the terms
of use or service for any web site;

(v) relating to any material joint venture, partnership or other similar
arrangement involving co-investment, collaboration or partnering with a third
party;

(vi) with a Governmental Entity (other than ordinary course Contracts with
Governmental Entities as a customer);

(vii) pursuant to which any Indebtedness of the Company or any Company
Subsidiary is outstanding or may be incurred or pursuant to which the Company or
any Company Subsidiary has guaranteed any Indebtedness of any other Person
(other than the Company or any Company Subsidiary and excluding Company trade
payables arising in the ordinary course of business);

(viii) pursuant to which the Company, any Company Subsidiary or any other party
thereto has continuing obligations, rights or interests relating to the
research, development, clinical trial, distribution, supply, manufacture,
marketing or co-promotion of, or collaboration with respect to, any product or
product candidate for which the Company or any Company Subsidiary is currently
engaged in research or development, including manufacture or supply services or
Contracts with contract research organizations for clinical trials-related
services; and

(ix) which are to any extent executory and relate to (A) the disposition or
acquisition of any material assets or properties, other than dispositions or
acquisitions in the ordinary course of business, or (B) any merger or other
business combination transaction.

(b) Each Company Contract is valid and binding on the Company and each Company
Subsidiary which is party thereto and, to the Knowledge of the Company, each
other party thereto, and is in full force and effect, and the Company and each
Company Subsidiary has performed all obligations required to be performed by it
before the date hereof under each Company Contract and, to the Knowledge of the
Company, each other party to each Company Contract has performed all obligations
required to be performed by it before the date hereof under such Company
Contract, except for such failures to be in compliance as would not,
individually or in the aggregate, reasonably be expected to result in a material
breach thereof.

(c) The Company has not received or enjoyed any benefit, inducement or incentive
from any Governmental Entity which will, as a result of this Agreement or the
Transactions or the sale of the Real Estate or the cessation of the Company’s
business operations in the geographic area where they are currently conducted or
the termination of all or substantially all Company employees, result in any
clawback, recapture, recoupment, repayment obligation, penalty, Tax or other
such liability.

(d) The redacted provisions of the copy of the Merck Agreement which has been
provided to Parent for review in such redacted form do not include any term
which would result in a material reduction of the benefits provided by the Merck
Agreement to the Company or Parent from the terms in the unredacted provisions
of the Merck Agreement and described in the Summary of Merck Financial Related
Information furnished to Parent on the date hereof.

 

Section 3.12 Environmental Matters.

(a) To the Knowledge of the Company, the Company and each Company Subsidiary is
in compliance with (i) all applicable Legal Requirements concerning pollution or
protection of the environment, including without limitation all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any hazardous
materials, substances or wastes, as such requirements are enacted and in effect
on the date hereof (“Environmental Laws”), and (ii) any Governmental
Authorizations required under applicable Environmental Laws for the current
operations of the Company and each Company Subsidiary.

 

22



--------------------------------------------------------------------------------

(b) Neither the Company nor any Company Subsidiary has received any written
notice or report in the past three (3) years regarding any actual or alleged
violation of any applicable Environmental Law or any liabilities arising under
applicable Environmental Laws. The Company has delivered, or made available to
Parent, copies of all environmental assessments, reports, audits, studies,
analyses or tests possessed by, or reasonably available to, the Company and
Company Subsidiaries pertaining to compliance with, or liability under, any
Environmental Laws, in each case relating to the Real Estate or other assets and
properties of the Company and the Company Subsidiaries.

(c) The Company has delivered to Parent complete and accurate copies of all
environmental reports or assessments referenced on Section 3.12(c) of the
Company Disclosure Letter and, since the date of such reports or assessments, to
the Knowledge of the Company, no facts or conditions have arisen or been
discovered which would reasonably be expected to materially alter or modify such
reports or assessments if they were to be updated.

 

Section 3.13 Intellectual Property.

(a) Section 3.13(a) of the Company Disclosure Letter sets forth as of the date
hereof a true, complete and correct list of all U.S. and foreign (i) Patents;
(ii) Trademarks; (iii) Copyrights; (iv) internet domain registrations; and
(v) Software, in each case owned or purported to be owned or licensed by the
Company or any Company Subsidiary and used or held for use in the conduct of the
business of the Company or any Company Subsidiary as of the date of this
Agreement. The Company or a Company Subsidiary is the sole and exclusive
assignee of all of the Company Intellectual Property set forth in
Section 3.13(a) of the Company Disclosure Letter, except for in-licensed
Intellectual Property set forth on such Section 3.13(a) of the Company
Disclosure Letter, all of which is licensed by the Company pursuant to valid and
subsisting licenses under agreements of which, to the Knowledge of the Company,
neither party is in breach and which neither party has terminated nor expressed
an intent to do so. The name of each licensor and the date of the license
agreement are set forth next to the respective item of in-licensed Intellectual
Property on such Section 3.13(a) of the Company Disclosure Letter.

(b) To the Knowledge of the Company, the Company or the Company Subsidiaries own
or possess appropriate licenses or other legal rights to use, sell or license
all Company Intellectual Property.

(c) All Trademark registrations, Patents issued and Copyright registrations
owned by the Company or any Company Subsidiary and included in the Company
Intellectual Property are subsisting, in full force and effect and have not
lapsed, expired or been abandoned, and, to the Knowledge of the Company, are not
the subject of any opposition filed with the United States Patent and Trademark
Office or any other Intellectual Property registry, or the subject of any
proceeding challenging their validity or enforceability.

(d) To the Knowledge of the Company, the conduct of the businesses of the
Company and the Company Subsidiaries does not and has not been alleged to
infringe, misappropriate, or otherwise violate (and is not, as a practical
matter, blocked by) any Intellectual Property rights of any third party; and no
settlement agreements, consents, orders, forbearances to sue or similar
obligations to which the Company or any Company Subsidiary is a party limit or
restrict any rights of the Company or any Company Subsidiary in and to any
Company Intellectual Property that is owned by the Company or any Company
Subsidiary.

 

Section 3.14 Insurance.

The Company’s policies or Contracts of insurance are in full force and effect
and together constitute an insurance program that is customary for NASDAQ-listed
pre-revenue biotechnology companies. There is no material claim pending under
any policies or Contracts of insurance maintained by the Company or any Company
Subsidiary as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or Contracts. All premiums due and payable to date
under all such policies and Contracts have been paid and the Company and the
Company Subsidiaries are otherwise in compliance in all material respects with
the terms of such policies and Contracts.

 

23



--------------------------------------------------------------------------------

Section 3.15 Certain Business Relationships with Affiliates.

Except as disclosed in the Filed Company SEC Documents, from and after
January 1, 2009 and before the date hereof, no event has occurred, and there has
been no transaction, or series of similar transactions, agreements, arrangements
or understandings to which the Company or any Company Subsidiary is a party,
that would be required to be reported pursuant to Item 404 of Regulation S-K
promulgated by the SEC.

 

Section 3.16 Opinion of Financial Advisor.

The Company Board has received the opinion of MTS Securities LLC to the effect
that, as of the date of this Agreement, and subject to the various assumptions
and qualifications set forth therein, the Merger Consideration is fair to
holders of Company Shares from a financial point of view.

 

Section 3.17 Brokers and Other Advisors.

Except for MTS Securities LLC, the fees and expenses of which will be paid by
the Company, no broker, investment banker, financial advisor, agent or other
Person is entitled to any broker’s, finder’s, financial advisor’s, agent’s or
other similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any Company Subsidiary.

 

Section 3.18 Section 203 of the DGCL Not Applicable; State Takeover Statutes.

Assuming the accuracy of Parent’s representation and warranty contained in
Section 4.12, the Company has taken all necessary actions so that the provisions
of Section 203 of the DGCL will not apply to this Agreement or the Merger. To
the Knowledge of the Company, no other state takeover statute is applicable to
the Merger. The Company does not have any “poison pill” or similar antitakeover
device.

 

Section 3.19 No Reliance.

Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges and agrees that (a) neither Parent or Merger Sub nor any
Person on behalf of Parent or Merger Sub is making any representations or
warranties whatsoever, express or implied, beyond those expressly made by Parent
or Merger Sub in Article IV or in the certificate to be delivered pursuant to
Section 6.03(a), and (b) the Company has not been induced by, or relied upon,
any representations, warranties or statements (written or oral), whether express
or implied, made by any Person, that are not expressly set forth in Article IV
or in the certificate to be delivered pursuant to Section 6.03(a). Without
limiting the generality of the foregoing, the Company acknowledges that no
representations or warranties are made with respect to any projections,
forecasts, estimates, budgets or information as to prospects with respect to
Parent and its Subsidiaries that may have been made available to the Company or
any of its Representatives.

 

24



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby jointly and severally represent and warrant to the
Company that except as set forth in the letter delivered by Parent to the
Company immediately before the execution of this Agreement (the “Parent
Disclosure Letter”) or the Parent SEC Documents filed with or furnished to the
SEC before the date of this Agreement (the “Filed Parent SEC Documents”) (it
being understood that any matter set forth in the Parent Disclosure Letter or in
such Filed Parent SEC Documents shall be deemed disclosed with respect to any
Section of this Article IV to which the matter relates, to the extent the
relevance of such matter to such Section is reasonably apparent):

 

Section 4.01 Organization and Standing.

(a) Parent is a corporation duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware and Merger Sub is
a limited liability company duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware. Each of Parent
and Merger Sub has all requisite corporate or limited liability company, as the
case may be, power and authority necessary to own or lease all of its properties
and assets and to carry on its business as it is now being conducted. Each of
Parent and Merger Sub is duly licensed or qualified to do business and is in
good standing in each jurisdiction in which the nature of the business conducted
by it or the character or location of the properties and assets owned or leased
or held under license by it makes such licensing or qualification necessary,
except where the failure to be so licensed, qualified or in good standing would
not, individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect, impair in any material respect the ability of Parent or
Merger Sub to perform its obligations hereunder or prevent or materially delay
consummation of the Transactions.

(b) Parent has delivered to the Company complete and correct copies of the
certificate of incorporation and bylaws of Parent, in each case as amended
through the date of this Agreement (the “Parent Charter Documents”).

 

Section 4.02 Capitalization.

(a) The authorized capital stock of Parent consists of: (i) 200,000,000 shares
of Parent Common Stock and (ii) 5,000,000 shares of convertible preferred stock.
At the close of business on June 30, 2009, (i) 112,996,225 shares of Parent
Common Stock were issued and outstanding (and 6,607,905 shares of Parent Common
Stock were issued and held by Parent in its treasury), (ii) 12,923,596 shares of
Parent Common Stock were reserved for issuance under the Parent Equity Plans (of
which 4,680,274 shares of Parent Common Stock were subject to outstanding Parent
Options granted under the Parent Equity Plans), and (iii) no shares of
convertible preferred stock were issued or outstanding. All shares of Parent
Common Stock, and shares of Parent Common Stock reserved for issuance upon
exercise of the Parent Options, have been duly authorized and are, or upon
issuance in accordance with the terms of the Parent Options will be, validly
issued, fully paid, non-assessable and free of preemptive rights. Since June 30,
2009, Parent has not issued, or reserved for issuance, any shares of its capital
stock or any securities convertible into or exchangeable or exercisable for any
shares of its capital stock, other than pursuant to the Parent Options referred
to above that are outstanding as of the date of this Agreement.

(b) There are no outstanding contractual obligations of Parent or any Parent
Subsidiary (i) restricting the transfer of, (ii) affecting the voting rights of,
(iii) requiring the issuance, sale, repurchase, redemption or disposition of, or
containing any right of first refusal with respect to, (iv) requiring the
registration for sale of, or (v) granting any preemptive or anti-dilutive right
with respect to, any shares of Parent Common Stock or any capital stock of
Parent, except pursuant to the Parent Options. There are no bonds, debentures,
notes or other indebtedness of Parent or any Parent Subsidiary having the right
to vote (or convertible into or exchangeable for securities having the right to
vote) on any matters on which stockholders of Parent may vote.

 

25



--------------------------------------------------------------------------------

(c) The shares of Parent Common Stock to be issued in connection with the
Merger, when issued as contemplated herein, will be duly authorized, validly
issued, fully paid and nonassessable and will not be issued in violation of any
preemptive rights.

 

Section 4.03 Authority; Non-contravention.

(a) Each of Parent and Merger Sub has all necessary corporate or limited
liability company, as the case may be, power and authority to (as applicable)
execute and deliver this Agreement and the CVR Agreements, to perform their
respective obligations hereunder and to consummate the Transactions. The
execution, delivery and performance by Parent and Merger Sub of (as applicable)
this Agreement and the CVR Agreements, and the consummation by Parent and Merger
Sub of the Transactions (including the issuance of shares of Parent Common Stock
in accordance with the Merger), have been duly authorized and approved by their
respective board of directors and Manager and adopted by Parent as the sole
limited liability company interest holder of Merger Sub, and no other corporate
or limited liability company action on the part of Parent and Merger Sub or any
stockholders of Parent is necessary to authorize the execution, delivery and
performance by Parent and Merger Sub of (as applicable) this Agreement and the
CVR Agreements and the consummation by them of the Transactions. This Agreement
has been duly executed and delivered by Parent and Merger Sub and, assuming due
authorization, execution and delivery hereof by the Company, constitutes a
legal, valid and binding obligation of each of Parent and Merger Sub,
enforceable against each of them in accordance with its terms, subject to the
Bankruptcy and Equity Exception.

(b) Neither the execution and delivery of this Agreement by Parent and Merger
Sub, nor the execution and delivery of the CVR Agreements by Parent, nor the
consummation by Parent or Merger Sub of the Transactions (including the issuance
of shares of Parent Common Stock in accordance with the Merger), nor compliance
by Parent or Merger Sub with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the certificate of incorporation
or bylaws or operating agreement of Parent or Merger Sub or (ii) assuming that
the authorizations, consents and approvals referred to in Section 4.04 are
obtained and the filings referred to in Section 4.04 are made, (x) violate any
Legal Requirement of any Governmental Entity applicable to Parent or any of its
Subsidiaries, or (y) violate or constitute a default under any of the terms,
conditions or provisions of any Contract to which Parent, Merger Sub or any of
their respective Subsidiaries is a party, except, in the case of clause (ii),
for such violations or defaults as would not, individually or in the aggregate,
reasonably be expected to have a Parent Material Adverse Effect, impair in any
material respect the ability of Parent or Merger Sub to perform their
obligations hereunder or prevent or materially delay consummation of the
Transactions (including the issuance of shares of Parent Common Stock in
accordance with the Merger).

(c) No vote of the holders of any class or series of Parent’s capital stock or
other securities is necessary for the consummation by Parent of the Transactions
(including the issuance of shares of Parent Common Stock in accordance with the
Merger).

 

Section 4.04 Governmental Approvals.

Except for (i) the filing with the SEC of the Registration Statement and other
filings required under, and compliance with other applicable requirements of,
the Exchange Act and the rules of the Exchange, and (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware
pursuant to the DGCL, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Entity are necessary for the execution,
delivery and performance of this Agreement by Parent and Merger Sub, the
execution, delivery and performance of the CVR Agreements by Parent or the
consummation by Parent and Merger Sub of the Transactions (including the
issuance of shares of Parent Common Stock in accordance with the Merger), other
than such other consents, approvals, filings, declarations or registrations
that, if not obtained, made or given, would not, individually or in the
aggregate, reasonably be expected to have a Parent Material Adverse Effect,
impair in any material respect the ability of Parent or Merger Sub to perform
their obligations hereunder or prevent or materially delay consummation of the
Transactions (including the issuance of shares of Parent Common Stock in
accordance with the Merger).

 

26



--------------------------------------------------------------------------------

Section 4.05 Parent SEC Documents; Financial Statements.

(a) Parent has filed all required registration statements, prospectuses, forms,
reports and proxy statements with the SEC, together with all certifications
required pursuant to the Sarbanes-Oxley Act, from and after January 1, 2006
(collectively, the “Parent SEC Documents”). As of their respective effective
dates (in the case of Parent SEC Documents that are registration statements
filed pursuant to the requirements of the Securities Act) and as of their
respective SEC filing dates (in the case of all other Parent SEC Documents), the
Parent SEC Documents complied in all material respects with the requirements of
the Exchange Act and the Securities Act, as the case may be, applicable to such
Parent SEC Documents, and none of the Parent SEC Documents as of such respective
dates contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

(b) The consolidated financial statements of Parent included in the Parent SEC
Documents (the “Parent Financial Statements”) have been prepared in accordance
with GAAP (except, in the case of unaudited interim statements, as indicated in
the notes thereto) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the consolidated financial position of Parent and the
consolidated Parent Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited interim statements, to normal year-end audit
adjustments).

(c) Neither Parent nor any Parent Subsidiary has any liabilities of any nature
(whether accrued, absolute, determined, determinable, fixed or contingent) which
would be required to be reflected or reserved against on a consolidated balance
sheet of Parent prepared in accordance with GAAP, except liabilities
(i) reflected or reserved against in its consolidated balance sheet included in
its Quarterly Report filed on Form 10-Q for the quarterly period ended
March 31, 2009 (including the notes thereto), included in the Parent SEC
Documents, (ii) incurred pursuant to this Agreement or in connection with the
Transactions, (iii) incurred since March 31, 2009 in the ordinary course of
business, or (iv) that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

(d) Since March 31, 2009, except for actions taken in connection with this
Agreement and the Transactions, (i) Parent and the Parent Subsidiaries have
conducted their businesses in the ordinary course, and (ii) there has not been
any Parent Material Adverse Effect or any change, event, development, condition,
occurrence or effect that has had or would reasonably be expected to have,
individually or in the aggregate, a Parent Material Adverse Effect.

(e) Parent and the Parent Subsidiaries have designed and maintain a system of
internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. Parent
(i) has designed and maintains “disclosure controls and procedures” (as defined
in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information required to be disclosed by Parent in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to Parent’s management as appropriate to allow
timely decisions regarding required disclosure, and (ii) to the Knowledge of
Parent, has disclosed, based on its most recent evaluation of such disclosure
controls and procedures before the date hereof, to Parent’s auditors and the
audit committee of the Board of Directors of Parent (A) any “significant
deficiencies” and “material weaknesses” in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
in any material respect Parent’s ability to record, process, summarize and
report financial information and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in Parent’s
internal controls over financial reporting.

 

27



--------------------------------------------------------------------------------

Section 4.06 Legal Proceedings.

As of the date hereof, there is no pending or, to the Knowledge of Parent,
threatened Legal Proceeding against or relating to Parent or any Parent
Subsidiary, nor is there any injunction, order, judgment, ruling or decree
imposed upon Parent or any Parent Subsidiary, in each case, by or before any
Governmental Entity, that would, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect, impair in any material
respect the ability of Parent or Merger Sub to perform their obligations
hereunder or prevent or materially delay consummation of the Transactions
(including the issuance of shares of Parent Common Stock in accordance with the
Merger).

 

Section 4.07 Compliance With Legal Requirements.

Parent and the Parent Subsidiaries are in compliance with all Legal Requirements
applicable to Parent or any Parent Subsidiary, as applicable, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect. Parent and the Parent
Subsidiaries hold all Governmental Authorizations necessary for the lawful
conduct of their respective businesses, and all such Governmental Authorizations
are valid and in full force and effect, except where the failure to hold the
same or of the same to be valid and in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect. Parent and the Parent Subsidiaries are in compliance
with the terms of all Governmental Authorizations, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect.

 

Section 4.08 Information Supplied.

(a) The Registration Statement, together with any amendments or supplements
thereto, at (A) the time the Registration Statement is declared effective,
(B) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of the Company, (C) the time of the
Special Meeting, and (D) the Effective Time, will comply as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and other applicable Laws.

(b) The Registration Statement, and any amendments or supplements thereto, do
not, and will not, at (A) the time the Registration Statement is declared
effective, (B) the time the Proxy Statement (or any amendment thereof or
supplement thereto) is first mailed to the stockholders of the Company, (C) the
time of the Special Meeting, or (D) the Effective Time, contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading.

(c) The representations and warranties contained in this Section 4.08 will not
apply to statements or omissions included in the Registration Statement based
upon information furnished in writing to Parent or Merger Sub by the Company
specifically for use therein.

 

Section 4.09 Tax Matters.

(a) Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Parent Material Adverse Effect: (i) each of
Parent and the Parent Subsidiaries has timely filed, or has caused to be timely
filed on its behalf (taking into account any extension of time within which to
file), all material Tax Returns required to be filed by it, and all such filed
Tax Returns are correct and complete in all material respects; (ii) all Taxes
shown to be due on such Tax Returns have been timely paid; (iii) no deficiency
with respect to Taxes has been proposed, asserted or assessed in writing against
Parent or any Parent Subsidiary which have not been fully paid or adequately
reserved in the Parent SEC Documents; and (iv) to the Knowledge of Parent, no
audit or other administrative or court proceedings are pending with any
Governmental Entity with respect to Taxes of Parent or any Parent Subsidiary
(except for pending audits of Parent’s 2006 and 2007 federal income tax
returns), and no written notice thereof has been received.

(b) Neither Parent nor any Parent Subsidiary is a party to or bound by any
material Tax allocation or sharing agreement (other than any such agreement
solely between or among Parent and any of the Parent Subsidiaries).

 

28



--------------------------------------------------------------------------------

(c) To the Knowledge of Parent, neither Parent nor any Parent Subsidiary (i) has
been a member of an affiliated group filing a consolidated federal income Tax
Return (other than a group the common parent of which was Parent) or (ii) has
any liability for the Taxes of any Person (other than Parent or any Parent
Subsidiary) under United States Treasury Regulation Section 1.1502-6 (or any
similar provision of any Legal Requirement), as a transferee or successor, by
Contract, or otherwise.

(d) There are no liens for Taxes upon any material property or other material
assets of Parent or any Parent Subsidiary, except liens for Taxes not yet due
and payable and liens for Taxes that are being contested in good faith by
appropriate proceedings.

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to Parent and each of Parent Subsidiaries have been timely
withheld, collected or deposited, as the case may be, and to the extent
required, have been paid to the relevant Tax authority or other Governmental
Entity, except for such failure to do any of the foregoing as would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect.

 

Section 4.10 Ownership and Operations of Merger Sub.

Parent owns beneficially and of record all of the outstanding limited liability
company interests of Merger Sub. Merger Sub was formed solely for the purpose of
engaging in the Transactions, has engaged in no other business activities and
has conducted its operations only as contemplated hereby.

 

Section 4.11 Brokers and Other Advisors.

No broker, investment banker, financial advisor, agent or other Person is
entitled to any broker’s, finder’s, financial advisor’s, agent’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Parent or any Parent Subsidiary.

 

Section 4.12 Ownership of Company Shares.

Neither Parent nor any of its Affiliates beneficially owns (as defined in
Rule 13d-3 of the Exchange Act) any Company Shares as of the date hereof.

 

Section 4.13 No Other Representations or Warranties.

Except for the representations and warranties made by Parent in this Article IV
or in the certificate to be delivered pursuant to Section 6.03(a), neither
Parent nor any other Person makes any representation or warranty with respect to
Parent or the Parent Subsidiaries or their respective businesses, operations,
assets, liabilities, condition (financial or otherwise) or prospects,
notwithstanding the delivery or disclosure to the Company or any of its
Affiliates or Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing.

 

Section 4.14 No Reliance.

Notwithstanding anything contained in this Agreement to the contrary, each of
Parent and Merger Sub acknowledges and agrees that (a) neither the Company nor
any Person on behalf of the Company is making any representations or warranties
whatsoever, express or implied, beyond those expressly made by the Company in
Article III or in the certificate to be delivered pursuant to Section 6.02(a),
and (b) none of Parent or Merger Sub has been induced by, or relied upon, any
representations, warranties or statements (written or oral), whether express or
implied, made by any Person, that are not expressly set forth in Article III or
in the certificate to be delivered pursuant to Section 6.02(a). Without limiting
the generality of the foregoing, each of Parent and Merger Sub acknowledges that
no representations or warranties are made with respect to any projections,
forecasts, estimates, budgets or information as to prospects with respect to the
Company and the Company Subsidiaries that may have been made available to
Parent, Merger Sub or any of their respective Representatives.

 

29



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

 

Section 5.01 Interim Operations of the Company.

(a) The Company agrees that, during the period from the date of this Agreement
through the earlier of the Effective Time or the date of termination of this
Agreement, except: (i) to the extent Parent shall otherwise consent in writing
(which consent shall not be unreasonably withheld, delayed or conditioned);
(ii) as set forth in Section 5.01(a) of the Company Disclosure Letter; or
(iii) as expressly required by this Agreement, the Company shall and shall cause
each Company Subsidiary to (A) use its reasonable best efforts to (1) conduct
their businesses in the ordinary course of business, (2) preserve intact their
present business organizations, (3) maintain satisfactory relations with and
keep available the services of their current officers and other key employees
and (4) preserve existing relationships with material customers, lenders,
suppliers, distributors and others having material business relationships with
the Company or any Company Subsidiary and (B) not:

(1) amend its certificate of incorporation or bylaws or equivalent
organizational documents;

(2) split, combine, subdivide or reclassify any shares of its capital stock;

(3) declare, set aside or pay any dividend (whether payable in cash, stock or
property) with respect to any shares of its capital stock (except with respect
to shares of the capital stock of a Company Subsidiary that is directly or
indirectly wholly owned by the Company);

(4) issue, sell, pledge, transfer, deliver, dispose of or encumber any shares
of, or securities convertible or exchangeable for, or options or rights to
acquire, any shares of its capital stock, voting securities, phantom stock,
phantom stock rights, stock based performance units or other securities that
derive their value by reference to such capital stock or voting securities,
other than: (i) the issuance of Company Shares upon the exercise of Company
Options and (ii) the grant of Company Options under the Company’s 2000
Non-Employee Directors Stock Option Program in the ordinary course of business
consistent with past practice;

(5) transfer, lease or license to any third party, or subject to an Encumbrance
(except for Permitted Encumbrances), any assets of the Company or any Company
Subsidiary other than: (i) sales in the ordinary course of business;
(ii) dispositions of obsolete assets; or (iii) the sale or disposition of the
Aplindore Program or the Real Estate in accordance with Section 5.14;

(6) repurchase, redeem or otherwise acquire or offer to repurchase, redeem or
otherwise acquire any shares of its capital stock other than pursuant to the
forfeiture provisions applicable to the Company Options or pursuant to the
exercise or tax withholding provisions applicable to the Company Options;

(7) acquire (whether pursuant to merger, stock or asset purchase or otherwise)
or lease (i) any asset or assets, except for (A) purchases of raw materials,
equipment and supplies in the ordinary course of business or (B) capital
expenditures (which are subject to Section 5.01(a)(15)), or (ii) except pursuant
to the sale of the Aplindore Program in accordance with Section 5.14, any equity
interests in any Person or any business or division of any Person (except for
marketable securities acquired by the Company from time to time in connection
with its normal cash management activities);

(8) incur, issue, repurchase, modify or assume any Indebtedness or guarantee any
such Indebtedness;

(9) make any loans, advances or capital contributions to, or investments in, any
other Person other than (i) loans, advances or capital contributions to, or
investments in, a Company Subsidiary that is directly or indirectly wholly owned
by the Company in the ordinary course of business, (ii) advances to employees in
respect of travel and other expenses in the ordinary course of business, and
(iii) investments made by the Company in marketable securities in connection
with its normal cash management activities;

(10)(i) increase benefits under any Company Plan, (ii) increase or otherwise
change the method for funding or insuring benefits under any Company Plan,
except as required by applicable Legal Requirements, (iii) (A) establish, adopt,
enter into, amend or terminate any Company Plan that is an “employee benefit

 

30



--------------------------------------------------------------------------------

plan” as defined in Section 3(3) of ERISA or other any other arrangement that
would be an employee benefit plan under ERISA if it were in existence as of the
date of this Agreement, except as required by applicable Legal Requirements, or
(B) establish, adopt, enter into, amend or terminate any collective bargaining
agreement, Company Plan that is not an employee benefit plan under ERISA or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
a Company Plan that is not an employee benefit plan under ERISA if it were in
existence as of the date of this Agreement, except in the ordinary course of
business or as required by applicable Legal Requirements (including, without
limitation, Section 409A of the Code), (iv) grant any increase in the rates of
salaries, compensation or fringe or other benefits payable to any Executive
(other than as required by applicable Legal Requirements or pursuant to
non-discretionary provisions of Contracts in effect as of the date hereof),
(v) grant any increase in the rates of salaries, compensation or fringe or other
benefits payable to any employee, except increases that are required by Legal
Requirements or pursuant to non-discretionary provisions of Contracts in effect
as of the date hereof, (vi) grant or pay any bonus of any kind or amount
whatsoever to any current or former director or officer or any employee of the
Company or any Company Subsidiary (other than pursuant to the non-discretionary
provisions of Contracts in effect as of the date of this Agreement) or
(vii) grant or pay any stay or severance or termination pay or increase in any
manner the stay or severance or termination pay of any current or former
director, officer, employee or consultant of the Company or any Company
Subsidiary other than as required by applicable Legal Requirements or pursuant
to non-discretionary provisions of Contracts in effect as of the date hereof;

(11) settle or compromise any Legal Proceeding (whether or not commenced before
the date of this Agreement), other than settlements or compromises of Legal
Proceedings where the amount paid (after giving effect to insurance proceeds
actually received) in settlement or compromise does not exceed the Company’s
reserves on its books therefor by more than $10,000, or for any Legal Proceeding
for which the Company has not yet reserved, in an amount therefor that does not
exceed $20,000;

(12) enter into any new, or amend or prematurely terminate any current, Company
Contract or waive, release or assign any rights or claims under any Company
Contract (except (i) in the ordinary course of business or (ii) where the
failure to amend or terminate a Company Contract would, in the reasonable
judgment of the Company Board, have a Company Material Adverse Effect or
(iii) the termination of any contract relating to the development of Aplindore);

(13) change any of its methods of accounting or accounting practices in any
material respect, other than changes required by GAAP or Legal Requirements;

(14) make any material Tax election (except for elections made in the ordinary
course of business);

(15) make any capital expenditure that is not contemplated by the capital
expenditure budget set forth in Section 5.01(a)(15) of the Company Disclosure
Letter (a “Non-Budgeted Capital Expenditure”), except that the Company or any
Company Subsidiary: (A) may make any Non-Budgeted Capital Expenditure that does
not individually exceed $5,000 in amount; and (B) may make any Non-Budgeted
Capital Expenditure that, when added to all other Non-Budgeted Capital
Expenditures made by the Company and the Company Subsidiaries since the date of
this Agreement, would not exceed $25,000 in the aggregate;

(16) adopt a plan of complete or partial liquidation or dissolution;

(17) take any action that is intended or would reasonably be expected to result
in any of the conditions to the Merger set forth in Article VI not being
satisfied on or before the Outside Date; or

(18) authorize or enter into any agreement or otherwise make any commitment to
do any of the foregoing.

(b) Without in any way limiting any party’s rights or obligations under this
Agreement, the parties understand and agree that (i) nothing contained in this
Agreement shall give Parent or Merger Sub, directly or indirectly, the right to
control or direct the Company’s operations before the Effective Time, and
(ii) before the Effective Time, the Company shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
its operations.

 

31



--------------------------------------------------------------------------------

Section 5.02 Interim Operations of Parent.

(a) Parent agrees that, during the period from the date of this Agreement
through the earlier of the Effective Time or the date of termination of this
Agreement, except: (i) to the extent the Company shall otherwise consent in
writing (which consent shall not be unreasonably withheld, delayed or
conditioned); (ii) as set forth in Section 5.02 of the Parent Disclosure Letter;
or (iii) as expressly required by this Agreement, Parent shall and shall cause
each Parent Subsidiary to (A) use its reasonable best efforts to (1) conduct
their businesses in the ordinary course of business or otherwise to an
anticipated advantage, (2) preserve intact their present business organizations,
and (3) preserve existing relationships with material customers, lenders,
suppliers, distributors and others having material business relationships with
Parent or any Parent Subsidiary and (B) not:

(1) amend its certificate of incorporation or bylaws or equivalent
organizational documents;

(2) split, combine, subdivide or reclassify any shares of its capital stock;

(3) declare, set aside or pay any dividend (whether payable in cash, stock or
property) with respect to any shares of its capital stock (except with respect
to shares of the capital stock of a Parent Subsidiary that is directly or
indirectly wholly owned by Parent);

(4) change any of its methods of accounting or accounting practices in any
material respect, other than changes required by GAAP or Legal Requirements;

(5) adopt a plan of complete or partial liquidation or dissolution;

(6) make any material Tax election (except for elections made in the ordinary
course of business);

(7) take any action that is intended or would reasonably be expected to result
in any of the conditions to the Merger set forth in Article VI not being
satisfied on or before the Outside Date; or

(8) authorize or enter into any agreement or otherwise make any commitment to do
any of the foregoing.

 

Section 5.03 No Solicitation.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Section 7.01 and the Effective Time, the Company
shall not, shall cause all of the Company Subsidiaries not to and shall use its
reasonable best efforts to cause the Company’s and such Company Subsidiaries’
directors, officers, employees, investment bankers, attorneys and other agents
or representatives (collectively, “Representatives”) not to, directly or
indirectly, (i) solicit, initiate, knowingly encourage or knowingly induce the
making, submission or announcement of an Acquisition Proposal; (ii) furnish to
any Person any non-public information relating to the Company in response to or
in connection with an Acquisition Proposal (for avoidance of doubt, it being
understood that the foregoing shall not prohibit the Company, any Company
Subsidiary or any of their respective Representatives from furnishing, in the
ordinary course of business, any non-public information to (A) any actual or
potential customer, supplier, distributor, licensor, licensee, partner or other
Person to the extent necessary to facilitate any business dealings between the
Company and such actual or potential customer, supplier, distributor, licensor,
licensee, partner or other Person that are unrelated to any Acquisition
Proposal, or (B) a Governmental Entity); (iii) participate or engage in
discussions or negotiations with any Person with respect to an Acquisition
Proposal (for avoidance of doubt, it being understood that the foregoing shall
not prohibit the Company, any Company Subsidiary or any of its Representatives
from making such Person aware of the restrictions of this Section 5.03 in
response to the receipt of an Acquisition Proposal, nor shall it prohibit the
Company from engaging in discussions with its Representatives to the extent
reasonably necessary to assist the Company in determining how to properly
respond to such Acquisition Proposal); or (iv) approve, endorse or recommend to
the stockholders of the Company any Acquisition Proposal; provided, however,
that notwithstanding anything to the contrary contained in this Agreement, at
any time before obtaining the Company Stockholder Approval, the Company may,
directly or indirectly through its Representatives, (A) engage or participate in
discussions or negotiations with any Person (and may engage or participate in
discussions or negotiations with such Person’s

 

32



--------------------------------------------------------------------------------

Representatives and potential financing sources) that has made an Acquisition
Proposal that the Company Board determines in good faith (after consultation
with its outside legal counsel and financial advisor) constitutes or is
reasonably likely to lead to a Superior Proposal, and (B) furnish to any such
Person described in clause (A) above (including to such Person’s Representatives
and potential financing sources) any non-public information relating to the
Company and the Company Subsidiaries pursuant to a confidentiality agreement
(whether executed before or after the date of this Agreement), the terms of
which are no less favorable in any material respect to the Company than those
contained in the letter agreement, dated February 4, 2009, between Parent and
the Company (the “Confidentiality Agreement”) (provided that, for the avoidance
of doubt, such confidentiality agreement is not required to contain standstill
provisions); and provided further, that in the case of any action taken pursuant
to clause (A) or clause (B) above, the Company Board shall first have determined
in good faith (after consultation with its outside legal counsel) that the
failure to take such action is inconsistent with its fiduciary obligations to
the stockholders of the Company under applicable Legal Requirements; and
contemporaneously with furnishing any nonpublic information to such Person, the
Company furnishes such nonpublic information to Parent (to the extent such
information has not been previously furnished by the Company to Parent).

(b) Upon the execution and delivery of this Agreement, the Company shall
immediately cease and cause to be terminated any active discussions with any
Person that relate to any Acquisition Proposal.

(c) Unless the Company Board shall first have determined in good faith (after
consultation with its outside legal counsel) that the failure to take the
following actions is inconsistent with its fiduciary obligations to the
stockholders of the Company under applicable Legal Requirements, the Company
agrees not to release or permit the release of any Person from, or to waive or
permit the waiver of any provision of, any confidentiality, standstill or
similar agreement to which the Company is a party or under which the Company has
any rights; provided, however, that the expiration or termination of such
agreement or provision of such agreement by its own terms shall not be
considered to be a violation of the foregoing by the Company.

 

Section 5.04 Company Board Recommendation.

(a) Subject to Section 5.04(c), the Company Board shall (i) make the Company
Recommendation and (ii) include the Company Recommendation in the Proxy
Statement.

(b) Subject to Section 5.04(c), neither the Company Board nor any committee
thereof shall (i) withdraw, qualify, modify, change or amend in any manner
adverse to Parent or Merger Sub, the Company Recommendation, (ii) approve or
recommend any Acquisition Proposal, (iii) except in connection with a
termination of this Agreement pursuant to Section 7.01(f), permit the Company or
any Company Subsidiary to enter into any Contract (other than a confidentiality
agreement as contemplated by Section 5.03(a)) with respect to any Acquisition
Proposal, or (iv) except in connection with a termination of this Agreement
pursuant to Section 7.01(f), resolve or propose to take any action described in
clauses (i) through (iii) (each of the foregoing actions described in clauses
(i) through (iii) being referred to as a “Company Change in Recommendation”)

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company Board may effect a Company Change in Recommendation at any time before
receipt of the Company Stockholder Approval, if either:

(i)(A) the Company Board has received an Acquisition Proposal (that has not been
withdrawn) that constitutes a Superior Proposal, (B) the Company Board
determines in good faith (after consultation with its outside legal counsel and
financial advisor and after considering in good faith any counter-offer or
proposal made by Parent during the five (5) day period contemplated by clause
(D) below) that the failure to effect a Company Change in Recommendation in
light of such Superior Proposal is inconsistent with its fiduciary obligations
to the stockholders of the Company under applicable Legal Requirements, (C) at
least five (5) days before such Company Change in Recommendation, the Company
shall have provided to Parent a written notice (a “Notice of Recommendation
Change”) of its intention to make such Company Change in

 

33



--------------------------------------------------------------------------------

Recommendation (which notice shall not be deemed to be, in and of itself, a
Company Change in Recommendation), specifying the material terms and conditions
of such Superior Proposal, including a copy of such Superior Proposal and
identifying the Person making such Superior Proposal, (D) during the five
(5) day period following Parent’s receipt of a Notice of Recommendation Change,
the Company shall have given Parent the opportunity to meet with the Company and
its Representatives, and at Parent’s request, shall have negotiated in good
faith regarding the terms of possible revisions to the terms of this Agreement,
and (E) Parent shall not, within five (5) days following Parent’s receipt of a
Notice of Recommendation Change, have made an offer that the Company Board
determines in good faith (after consultation with its outside legal counsel and
financial advisor) to be at least as favorable to the stockholders of the
Company as such Superior Proposal; or

(ii) other than in connection with a Superior Proposal (it being understood and
hereby agreed that the Company Board shall not effect a Company Change in
Recommendation in connection with a Superior Proposal other than pursuant to the
immediately preceding clause (i) of this Section 5.04(c)), (A) the Company Board
determines in good faith (after consultation with its outside legal counsel)
that the failure to effect a Company Change in Recommendation is inconsistent
with its fiduciary obligations to the stockholders of the Company under
applicable Legal Requirements, (B) at least five (5) days prior to such Company
Change in Recommendation, the Company shall have provided to Parent a Notice of
Recommendation Change of its intention to make such Company Change in
Recommendation (which notice shall not be deemed to be, in and of itself a
Company Change in Recommendation), specifying in reasonable detail the
circumstances for such proposed Company Change in Recommendation, and (C) during
the five (5) day period following Parent’s receipt of a Notice of Recommendation
Change, the Company shall have given Parent the opportunity to meet with the
Company and its Representatives, and at Parent’s request, shall have negotiated
in good faith regarding the terms of possible revisions to the terms of this
Agreement.

(d) Nothing in this Agreement shall prohibit the Company Board from (i) taking
and disclosing to the stockholders of the Company a position contemplated by
Rule 14e-2(a) promulgated under the Exchange Act or complying with the
provisions of Rule 14d-9 promulgated under the Exchange Act or (ii) making any
disclosures to any stockholder of the Company that the Company Board determines
in good faith (after consultation with its outside legal counsel) that the
Company Board is required to make in order to comply with its fiduciary
obligations to the stockholders of the Company under applicable Legal
Requirements or with any other applicable Legal Requirements. In addition, it is
understood and agreed that, for purposes of this Section 5.04, a factually
accurate public statement by the Company that describes the Company’s receipt of
an Acquisition Proposal and the operation of this Agreement with respect thereto
and contains a “stop-look-and-listen communication” shall not be deemed a
Company Change in Recommendation.

(e) Notwithstanding anything to the contrary contained in this Agreement,
(i) the obligation of the Company to call, give notice of, convene and hold the
Special Meeting shall not be limited or otherwise affected by the commencement,
disclosure, announcement or submission to it of any Acquisition Proposal or by
any Company Change in Recommendation, and (ii) the Company shall not submit to
the vote of its stockholders any Acquisition Proposal, unless and until this
Agreement is terminated in accordance with its terms.

(f) The Company shall not take any action to exempt any Person (other than
Parent, Merger Sub and their respective Affiliates) from the restrictions on
“business combinations” contained in Section 203 of the DGCL (or any similar
provisions of any other Legal Requirement) or otherwise cause such restrictions
not to apply unless such actions are taken simultaneously with a termination of
this Agreement pursuant to Section 7.01(f).

 

Section 5.05 Registration Statement; Proxy Statement; Special Meeting.

(a) As promptly as practicable after the execution of this Agreement, Parent and
the Company shall prepare and file with the SEC a proxy statement relating to
the Special Meeting (together with any amendments thereof or supplements
thereto, the “Proxy Statement”), and Parent shall prepare and file with the SEC
a registration statement on Form S-4 (together with all amendments thereto, the
“Registration Statement”) in which the Proxy Statement shall be included as a
prospectus, in connection with the registration under the Securities Act of the

 

34



--------------------------------------------------------------------------------

shares of Parent Common Stock to be issued to the stockholders of the Company
pursuant to the Merger. Each of Parent and the Company will use all reasonable
efforts to respond to any comments made by the SEC with respect to the Proxy
Statement, and to cause the Registration Statement to become effective as
promptly as practicable. Before the effective date of the Registration
Statement, Parent shall take all or any action required under any applicable
federal or state securities laws in connection with the issuance of shares of
Parent Common Stock in the Merger. Each of Parent and the Company shall furnish
all information concerning it and the holders of its capital stock as the other
may reasonably request in connection with such actions and the preparation of
the Registration Statement and the Proxy Statement. As promptly as practicable
after the Registration Statement shall have become effective, the Company shall
mail the Proxy Statement to its stockholders. The Proxy Statement shall (subject
to Section 5.04(c)) include the Company Recommendation.

(b) Subject to Section 5.04(c), no amendment or supplement (other than pursuant
to Rule 425 of the Securities Act with respect to releases made in compliance
with Section 5.08) to the Proxy Statement or the Registration Statement will be
made by Parent or the Company without the approval of the other party (which
approval shall not be unreasonably withheld, delayed or conditioned). Parent and
the Company each will advise the other, promptly after it receives notice
thereof, of the time when the Registration Statement has become effective or any
supplement or amendment has been filed, of the issuance of any stop order, the
suspension of the qualification of the Parent Common Stock issuable in
connection with the Merger for offering or sale in any jurisdiction, or any
request by the SEC for amendment of the Proxy Statement or the Registration
Statement or comments thereon and responses thereto or requests by the SEC for
additional information.

(c) If at any time before the Effective Time, any event or circumstance relating
to Parent or any Parent Subsidiary, or their respective officers or directors,
should be discovered by Parent which should be set forth in an amendment or a
supplement to the Registration Statement or the Proxy Statement, Parent shall
promptly inform the Company. All documents that Parent is responsible for filing
with the SEC in connection with the transactions contemplated herein will comply
as to form and substance in all material respects with the applicable
requirements of the Securities Act and the rules and regulations thereunder, the
Exchange Act and the rules and regulations thereunder, and other applicable
Legal Requirements (provided, that Parent shall not be responsible hereunder for
the substance of statements or omissions included in the Registration Statement
or Proxy Statement based upon information furnished in writing to Parent by the
Company specifically for use therein).

(d) If at any time before the Effective Time, any event or circumstance relating
to the Company or any Company Subsidiary, or their respective officers or
directors, should be discovered by the Company which should be set forth in an
amendment or a supplement to the Registration Statement or the Proxy Statement,
the Company shall promptly inform Parent. All documents that the Company is
responsible for filing with the SEC in connection with the transactions
contemplated herein will comply as to form and substance in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations thereunder, the Exchange Act and the rules and regulations
thereunder, and other applicable Legal Requirements (provided, that the Company
shall not be responsible hereunder for the substance of statements or omissions
included in the Proxy Statement based upon information furnished in writing to
the Company by Parent or Merger Sub specifically for use therein).

(e) The Company, acting through the Company Board, shall (i) duly set a record
date for, call and establish a date for, and give notice of, the Special Meeting
(with the record date and meeting date each set for a date as soon as reasonably
practicable and in consultation with Parent), and (ii) convene and hold the
Special Meeting as soon as reasonably practicable after the date on which the
Registration Statement becomes effective. The Special Meeting shall be scheduled
to be held approximately thirty (30) days after the mailing of the Proxy
Statement. Notwithstanding anything to the contrary contained in this Agreement,
the Company may adjourn or postpone the Special Meeting (x) to the extent
necessary to ensure that any necessary supplement or amendment to the Proxy
Statement is provided to all stockholders of the Company in advance of the vote
to be taken at the Special Meeting, or (y) if as of any time the Special Meeting
is scheduled (as set forth in the Proxy Statement) there are insufficient
Company Shares represented (either in person or by proxy) to constitute a quorum
necessary to conduct the business for which the Special Meeting was called.

 

35



--------------------------------------------------------------------------------

Section 5.06 Filings; Other Action.

(a) Each of the Company, Parent and Merger Sub shall: (i) promptly make and
effect all registrations, filings and submissions required to be made or
effected by it pursuant to the Exchange Act and other applicable Legal
Requirements with respect to the Transactions; and (ii) use its reasonable best
efforts to cause to be taken, on a timely basis, all other actions necessary or
appropriate for the purpose of consummating and effectuating the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, each of the Company, Parent and Merger Sub shall promptly provide all
information requested by any Governmental Entity in connection with the
Transactions.

(b) Without limiting the generality of anything contained in Section 5.06(a) or
Section 5.06(c), each party hereto shall: (i) give the other parties prompt
notice of the making or commencement of any request, inquiry, investigation,
action or Legal Proceeding by or before any Governmental Entity with respect to
the Transactions; (ii) keep the other parties informed as to the status of any
such request, inquiry, investigation, action or Legal Proceeding; and
(iii) promptly inform the other parties of any communication to or from any
Governmental Entity regarding the Transactions. Each party hereto will consult
and cooperate with the other parties and will consider in good faith the views
of the other parties in connection with any analysis, appearance, presentation,
memorandum, brief, argument, opinion or proposal made or submitted in connection
with any such request, inquiry, investigation, action or Legal Proceeding. In
addition, except as may be prohibited by any Governmental Entity or by any Legal
Requirement, in connection with any such request, inquiry, investigation, action
or Legal Proceeding, each party hereto will permit authorized representatives of
the other parties to be present at each meeting or conference relating to such
request, inquiry, investigation, action or Legal Proceeding and to have access
to and be consulted in connection with any document, opinion or proposal made or
submitted to any Governmental Entity in connection with such request, inquiry,
investigation, action or Legal Proceeding.

(c) In furtherance and not in limitation of the covenants of the parties
contained in this Section 5.06, each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by a Governmental Entity or other Person with respect to the Transactions.
Without limiting any other provision hereof, Parent and the Company shall each
use its reasonable best efforts to (i) avoid the entry of, or to have vacated or
terminated, any decree, order or judgment that would restrain, prevent or delay
the consummation of the Transactions on or before the Outside Date, including by
defending through litigation on the merits any claim asserted in any court by
any Person, and (ii) avoid or eliminate each and every impediment under any
Antitrust Law that may be asserted by any Governmental Entity with respect to
the Transactions so as to enable the consummation of the Transactions to occur
as soon as reasonably possible (and in any event no later than the Outside
Date); except that Parent need do no such thing that would prevent it from
achieving in substantial measure all of the benefits it intended to achieve via
the Transactions.

 

Section 5.07 Access.

Upon reasonable advance written notice, each party hereto shall, and shall cause
its Subsidiaries to, afford the other party and its Representatives reasonable
access, during normal business hours throughout the period before the Effective
Time, to its books and records and, during such period, shall, and shall cause
its Subsidiaries to, furnish promptly to the other party all readily available
information concerning its business as such other party may reasonably request
(and the Company shall also, upon such request, provide such access to its
facilities, personnel and to the extent practicable, contract parties);
provided, however, that no party or any of its Subsidiaries shall be required to
permit any inspection or other access, or to disclose any information, that in
its reasonable judgment would: (a) constitute, or result in any, disclosure
(whether or not to a third party) of any of its Trade Secrets in such a way as
would destroy their trade-secret status; (b) result in the disclosure of any
Trade Secrets of third parties; (c) violate any of its obligations to third
persons with respect to confidentiality; (d) jeopardize protections afforded it
under the attorney-client privilege or the attorney work product doctrine;
(e) violate any Legal Requirement; or (f) materially interfere with the conduct
of its business. All information obtained by Parent or its Representatives
pursuant to this Section 5.07 shall be treated as “Evaluation Material” for
purposes of the Confidentiality Agreement.

 

36



--------------------------------------------------------------------------------

Section 5.08 Publicity.

The initial press release relating to this Agreement shall be a joint press
release issued by the Company and Parent, and thereafter the parties hereto
shall consult with each other and give due consideration to any reasonable
additions, deletions or changes suggested by the other party and its counsel
before issuing any press releases or otherwise making public statements with
respect to the Transactions and before making any filings with any Governmental
Entity with respect to the Transactions; provided, however, that the Company
need not consult with Parent in connection with any press release or public
statement to be issued or made with respect to any Acquisition Proposal or with
respect to any Company Change in Recommendation.

 

Section 5.09 Employee Benefits.

(a) Employment; Severance. If and to the extent so requested by Parent in
writing (and with such exceptions as Parent may designate), the Company shall as
of immediately before the Effective Time terminate (and/or provide written
notice of termination in accordance with any employment or consulting agreement
requiring advance notice of termination of) the service relationship with the
Company and the Company Subsidiaries of all employees, consultants and directors
of the Company and the Company Subsidiaries and take all customary ancillary
actions in connection with such termination (including giving them written
notice of such termination). Notwithstanding anything to the contrary contained
herein, the Company Board shall provide the Chief Executive Officer of the
Company with a notice of termination (as an employee) immediately before the
Effective Time, with such termination to be effective 30 days thereafter.

Any such termination of employment shall be treated as a “termination without
cause” or “benefits eligible termination” (or equivalent term) by the Company
entitling such employees to full severance payments and benefits under the
employment agreements or the severance plan listed on Section 5.09 of the
Company Disclosure Letter, determined on the basis that such termination has
occurred in connection with a change in control, as applicable to individual
employees. Section 5.09 of the Company Disclosure Letter sets forth the amounts
of the cash severance payments applicable as of the Effective Time to each
employee covered by an employment agreement with the Company. Before the
Effective Time, the Company Board may in its sole discretion deliver letters to
individual employees setting forth their severance payments and benefits upon
termination of employment, on a basis consistent with this Section 5.09.

From and after the Effective Time, Parent shall, or shall cause a Parent
Subsidiary, the Surviving Corporation or a Subsidiary of the Surviving
Corporation, to honor the terms of the employment agreements and the severance
plan listed on Section 5.09 of the Company Disclosure Letter. The severance
amounts payable under such employment agreements and/or such severance plan to
any Company employee who continues in the employ of the Surviving Corporation
shall be paid to such employee by the Surviving Corporation or Parent on the
earlier of the first Business Day after such employee’s employment with the
Surviving Corporation terminates or (even if on such 120th calendar day the
employee is still employed by the Surviving Corporation) the 120th calendar day
after the Closing Date.

(b) 401(k) Plan. If so requested by Parent in writing, the Company shall before
the Effective Time amend the Company’s 401(k) plan to require, in the event of
plan termination, in-kind distribution of any CVRs in a participant’s account,
and take all customary ancillary actions in connection with such amendment;
provided that, if Parent so requests, Parent shall pay directly all reasonable
out-of-pocket expenses incurred by the Company in connection with such
amendment, including reasonable legal fees.

If so requested by Parent in writing, and whether or not such amendment shall
have been requested, the Company shall as of immediately before the Effective
Time terminate the Company’s 401(k) plan and take all customary ancillary
actions in connection with such termination.

(c) Health Care. From and after the Effective Time, Parent shall, or shall cause
a Parent Subsidiary, the Surviving Corporation or a Subsidiary of the Surviving
Corporation, to (i) honor in accordance with their terms the obligations of the
Company to provide continued medical and dental coverage to employees under the
terms

 

37



--------------------------------------------------------------------------------

of the employment agreements and the severance plan listed on Section 5.09 of
the Company Disclosure Letter, and (ii) as and to the extent required by
applicable law, continue to provide “COBRA” continuation coverage to former
employees of the Company.

 

Section 5.10 Indemnification; Directors’ and Officers’ Insurance.

(a) From and after the Effective Time, Parent will cause the Surviving
Corporation and its Subsidiaries to fulfill and honor in all respects the
obligations of the Company and the Company Subsidiaries pursuant to (i) each
indemnification agreement in effect on the date of this Agreement between the
Company or any of the Company Subsidiaries and any Indemnified Party; and
(ii) any indemnification provision and any exculpation provision in favor of an
Indemnified Party that is set forth in the certificate of incorporation or
bylaws of the Company and the equivalent organizational documents of any Company
Subsidiary in effect as of the date of this Agreement. The certificate of
incorporation and bylaws of the Surviving Corporation shall contain the
provisions with respect to indemnification and exculpation from liability set
forth in the Company’s certificate of incorporation and bylaws on the date of
this Agreement, and, from and after the Effective Time, such provisions shall
not be amended, repealed or otherwise modified in any manner that could
adversely affect the rights thereunder of any Indemnified Party.

(b) Without limiting the provisions of Section 5.10(a), during the period
commencing at the Effective Time and ending on the sixth anniversary of the
Effective Time, Parent shall indemnify and hold harmless each Indemnified Party
against and from any costs, fees and expenses (including reasonable attorneys’
fees and investigation expenses), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any Legal
Proceeding, arbitration, investigation or inquiry, whether civil, criminal,
administrative or investigative, to the extent such Legal Proceeding,
arbitration, investigation or inquiry arises directly or indirectly out of or
pertains directly or indirectly to: (i) any action or omission or alleged action
or omission in such Indemnified Party’s capacity as a director, officer,
employee or agent of the Company or any Company Subsidiary or other Affiliates
(regardless of whether such action or omission, or alleged action or omission,
occurred before, at or after the Effective Time); or (ii) any of the
transactions contemplated by this Agreement; provided, however, that if, at any
time before the sixth anniversary of the Effective Time, any Indemnified Party
delivers to the Company, the Surviving Corporation or Parent, as applicable, a
written notice asserting a claim for indemnification under this Section 5.10(b),
then the claim asserted in such notice shall survive the sixth anniversary of
the Effective Time until such time as such claim is fully and finally resolved.
In the event of any such Legal Proceeding, arbitration, investigation or
inquiry: (A) any counsel retained by the Indemnified Parties with respect to the
defense thereof for any period after the Effective Time must be reasonably
satisfactory to Parent; and (B) Parent will pay the reasonable fees and expenses
of such counsel, promptly after statements therefor are received; provided that
the individual to whom expenses are advanced provides an undertaking to repay
such advances to the extent required by applicable Legal Requirements. The
Indemnified Parties as a group may retain only one law firm (in addition to
local counsel) to represent them with respect to any single action unless
counsel for any Indemnified Party determines in good faith that, under
applicable standards of professional conduct, a conflict exists or is reasonably
likely to arise on any material issue between the positions of any two or more
Indemnified Parties. Notwithstanding anything to the contrary contained in this
Section 5.10(b) or elsewhere in this Agreement, Parent agrees that it will not
settle or compromise or consent to the entry of any judgment or otherwise seek
termination with respect to any Legal Proceeding, arbitration, investigation or
inquiry for which indemnification may be sought under this Agreement unless such
settlement, compromise, consent or termination includes an unconditional release
of all Indemnified Parties from all liability arising out of such Legal
Proceeding, arbitration, investigation or inquiry.

(c) Through the sixth anniversary of the Effective Time, Parent will cause the
Surviving Corporation to maintain in effect, for the benefit of the Company’s
directors and officers that are insured under the Company’s current directors’
and officers’ liability insurance policy in effect as of the date of this
Agreement (the “D&O Insurance Policy”), the current level and similar scope of
directors’ and officers’ liability insurance coverage as set forth in the D&O
Insurance Policy with a carrier selected by Parent; provided, however, that in
no event shall

 

38



--------------------------------------------------------------------------------

the Surviving Corporation be required pursuant to this Section 5.10(c) to expend
in any one year an amount in excess of 100% of the annual premium currently
payable by the Company with respect to such current D&O Insurance Policy, it
being understood that if the annual premiums payable for such insurance coverage
exceed such amount, the Surviving Corporation shall be obligated to obtain a
policy with what Parent determines in good faith to be the most favorable
coverage available for a cost equal to such amount. At any time before the
Effective Time, notwithstanding anything to the contrary set forth in this
Agreement, the Company may purchase a customary “tail” prepaid policy on the D&O
Insurance Policy covering a period of six years from the Effective Time. In the
event that the Company shall purchase such a customary “tail” prepaid policy
prior to the Effective Time, Parent will cause the Surviving Corporation to
maintain such “tail” policy in full force and effect and continue to honor its
respective obligations thereunder, in lieu of all other obligations of Parent
under the first sentence of this Section 5.10(c), for so long as such “tail”
policy shall be maintained in full force and effect.

(d) Parent and the Surviving Corporation jointly and severally agree to pay all
expenses, including attorneys’ fees, that may be incurred by the Indemnified
Parties in enforcing their indemnity rights and other rights provided in this
Section 5.10.

(e) This Section 5.10 shall survive the Effective Time and the consummation of
the Merger. This Section 5.10 is intended to benefit, and may be enforced by,
the Indemnified Parties and their respective heirs, representatives, successors
and assigns, and shall be binding on all successors and assigns of Parent and
the Surviving Corporation.

 

Section 5.11 Section 16 Matters.

Before the Effective Time, Parent and the Company shall take all such steps as
may be required to cause any dispositions of Company Shares (including
derivative securities with respect to Company Shares) resulting from the Merger
by each individual who is subject to the reporting requirements of Section 16(a)
of the Exchange Act with respect to the Company to be exempt under Rule 16b-3
promulgated under the Exchange Act.

 

Section 5.12 Stock Exchange Listing.

Parent shall promptly prepare and submit to the Exchange and any other
applicable exchange a listing application covering the shares of Parent Common
Stock to be issued in the Merger and shall use its reasonable best efforts to
cause such shares to be approved for listing on such Exchange, subject to
official notice of issuance, before the Effective Time.

 

Section 5.13 Plan of Reorganization.

The parties agree that the Merger shall not be, and they shall not report the
Merger as, a tax-free reorganization within the meaning of Section 368 of the
Code.

 

Section 5.14 Sale of the Aplindore Program and the Real Estate Before the
Effective Time

(a) The Company shall use commercially reasonable efforts to consummate the sale
of the Aplindore Program and the Real Estate before the Effective Time, on such
terms and conditions as determined in the Company’s sole discretion; provided
that the consummation of either such sale shall not be a condition to the
parties’ obligations to consummate the Merger in accordance with the terms of
this Agreement. The Company shall consult with Parent from time to time after
the date of this Agreement and before the Effective Time on the progress of any
such sales, as Parent may reasonably request. In the event the Aplindore Program
and/or the Real Estate is sold before the Effective Time, the Aplindore Program
Consideration and the Real Estate Consideration shall be paid to the
stockholders of the Company as provided in Section 2.6.

(b) Unless the Company shall have timely terminated the license under the Wyeth
License Agreement, the Company shall pay to Wyeth the Wyeth Maintenance Fee at
the time such payment is due.

 

39



--------------------------------------------------------------------------------

(c) At any time before the Effective Time, the Company shall have the right in
its sole discretion to terminate the license under the Wyeth License Agreement,
the Aplindore Program and all efforts to sell the Aplindore Program, and in the
event of such termination, Parent shall have no further obligation to issue any
Aplindore CVR in the Merger.

 

Section 5.15 Sale of the Aplindore Program and the Real Estate After the
Effective Time

(a) If the Aplindore Program is not terminated or sold by the Company before the
Effective Time, then at the Effective Time, the Company shall deliver the
Expense Reserve Amount to Parent to cover reasonable and documented expenses and
costs incurred by Parent solely in connection with operating (in Parent’s sole
discretion, subject to the proviso at the end of this Section 5.15(a)) the
Aplindore Program after the Effective Time; provided that Parent shall provide a
written statement of all such expenses and costs to the Consulting Committee on
the first (1st) Business Day of each month following the Effective Time, and to
the extent Parent chooses to incur post-Effective-Time expenses and costs in
connection with operating the Aplindore Program after the Effective Time which
exceed the Expense Reserve Amount, Parent shall be solely responsible for any
such excess and shall have no right to deduct any such excess from the Aplindore
Program Consideration; and provided further that if the Closing occurs before
November 22, 2009, Parent shall apply $250,000 of the Expense Reserve Amount to
the payment of the Wyeth Maintenance Fee.

(b) If the Aplindore Program is not terminated or sold by the Company before the
Effective Time or all the Real Estate is not sold by the Company before the
Effective Time, Parent shall engage in the efforts to sell each of the Aplindore
Program and the Real Estate in accordance with the Aplindore CVR Agreement and
the Real Estate CVR Agreement, respectively.

(c) In furtherance of its obligations under the preceding paragraph, before the
Effective Time, Parent shall use commercially reasonable efforts to negotiate
and agree to terms with as many of the individuals listed on Exhibit E attached
hereto as possible (referred to herein as the “Consulting Committee”), to assist
in Parent’s efforts toward such sales.

(d) It is understood that Parent’s Board of Directors and management shall have
the ultimate authority to lead, direct and approve the sale process described in
paragraph (b) of this Section 5.15 and to determine in good faith whether or not
to accept any proposed offer to purchase the Aplindore Program or the Real
Estate, and that Parent shall have no liability for good-faith decisions,
actions and inactions in this regard.

 

Section 5.16 Repayment of Company Loans

Before the Effective Time, the Company shall repay in full the amounts
outstanding under (i) the construction loan made by Connecticut Innovations,
Inc. on or around October 1999, and (ii) any and all loans secured by the Real
Estate, and shall discharge all other obligations of the Company or any Company
Subsidiary thereunder, if any, and obtain full releases of any property of the
Company or any Company Subsidiary pledged as collateral thereunder.

 

Section 5.17 Efforts to Satisfy Closing Conditions

Each of Parent and the Company shall use its reasonable best efforts to cause
the conditions to the other party’s obligations to effect the Merger and the
other Transactions to be satisfied and, to the extent Parent so requests, the
Company shall request the consent of the counterparty to any Company Contract to
the consummation by the Company of the Merger; provided that obtaining any such
consent shall in no event be a condition to closing under Article VI.

 

40



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

 

Section 6.01 Conditions to Obligations of Each Party Under This Agreement.

The respective obligations of each party to effect the Merger and the other
Transactions shall be subject to the satisfaction at or before the Effective
Time of the following conditions, any or all of which may be waived, in whole or
in part, to the extent permitted by applicable Legal Requirements:

(a) The Registration Statement shall have been declared effective by the SEC
under the Securities Act. No stop order suspending the effectiveness of the
Registration Statement shall have been issued by the SEC and no proceedings for
that purpose shall have been initiated or, to the knowledge of Parent or the
Company, threatened by the SEC.

(b) The Company Stockholder Approval shall have been obtained.

(c) No temporary, preliminary or permanent order or injunction shall have been
issued by a court of competent jurisdiction and shall be continuing that
prohibits the consummation of the Merger, and no Legal Prohibition shall have
been enacted since the date of this Agreement and shall remain in effect.

(d) The shares of Parent Common Stock issuable to the stockholders of the
Company in the Merger shall have been approved for listing on the Exchange,
subject to official notice of issuance.

 

Section 6.02 Additional Conditions to Obligations of Parent and Merger Sub.

The obligations of Parent and Merger Sub to effect the Merger and the other
transactions contemplated herein are also subject to the following conditions:

(a) Each of the representations and warranties of the Company set forth in the
Agreement (without giving effect to any “Company Material Adverse Effect” or
other materiality qualifications contained in such representations and
warranties) shall be true and correct as of the Effective Time as though made on
and as of the Effective Time (except that those representations and warranties
which address matters only as of a particular date need only be true and correct
as of such date), except for such inaccuracies, individually or in the
aggregate, that would not reasonably be expected to have a Company Material
Adverse Effect, and Parent shall have received a certificate of an executive
officer of the Company to that effect.

(b) The covenants of the Company contained in the Agreement that are required to
have been performed by the Company before the Effective Time shall have been
performed in all material respects, and Parent shall have received a certificate
of an executive officer of the Company to that effect and to the effect that
Section 6.02(c), Section 6.02(d) and Section 6.02(e) have been satisfied.

(c) Since the date of this Agreement, there shall not have occurred and be
continuing any event or development which, individually or in the aggregate, has
had or would reasonably be expected to have a Company Material Adverse Effect.

(d) No more than 6,800,000 Outstanding Company Shares shall be eligible to be
Dissenting Shares.

(e) The Company shall have delivered to Parent the resignations of each director
and officer of the Company and each Company Subsidiary, as such, each effective
as of the Effective Time.

(f) Parent shall have received from the Company (i) a properly executed
statement, dated as of the Effective Time, stating under penalties of perjury
that the Company is not, and has not been, a “United States real property
holding corporation” as defined in Section 897(c)(2) of the Code during the
applicable period described in Section 897(c)(1)(A)(ii) of the Code, in form and
substance reasonably acceptable to Parent, and (ii) proof reasonably
satisfactory to Parent that the Company has provided notice of such verification
to the Internal Revenue Service in accordance with the provisions of Treasury
Regulations Section 1.897-2(h)(2).

 

41



--------------------------------------------------------------------------------

Section 6.03 Additional Conditions to Obligations of the Company.

The obligation of the Company to effect the Merger and the other transactions
contemplated herein are also subject to the following conditions:

(a) Each of the representations and warranties of Parent and Merger Sub set
forth in the Agreement (without giving effect to any “Parent Material Adverse
Effect” or other materiality qualifications contained in such representations
and warranties) shall be true and correct as of the Effective Time as though
made on and as of the Effective Time (except that those representations and
warranties which address matters only as of a particular date need only be true
and correct as of such date), except for such inaccuracies, individually or in
the aggregate, that would not reasonably be expected to have a Parent Material
Adverse Effect, and the Company shall have received a certificate of an
executive officer of Parent to that effect.

(b) The covenants of Parent and Merger Sub contained in the Agreement that are
required to have been performed by Parent and Merger Sub before the Effective
Time shall have been performed in all material respects, and the Company shall
have received a certificate of an executive officer of Parent to that effect and
to the effect that Section 6.03(c) has been satisfied.

(c) Since the date of this Agreement, there shall not have occurred and be
continuing any event or development which, individually or in the aggregate, has
had or would reasonably be expected to have a Parent Material Adverse Effect.

 

Section 6.04 Estoppel.

Notwithstanding anything to the contrary contained herein, no party whose
failure to take any action required to fulfill or satisfy any of the conditions
set forth in this Article VI may claim failure of such condition as grounds for
termination pursuant to Article VII of this Agreement.

ARTICLE VII

TERMINATION

 

Section 7.01 Termination.

This Agreement may be terminated and the Merger may be abandoned (before or
after the obtaining of the Company Stockholder Approval):

(a) by mutual written consent of the Company and Parent at any time before the
Effective Time;

(b) by either Parent or the Company if the Company Stockholder Approval shall
not have been obtained by reason of the failure to obtain the required vote at
the Special Meeting or at any adjournment thereof;

(c) by Parent or the Company at any time after November 30, 2009 (the “Outside
Date”) if the Effective Time shall not have occurred on or before the Outside
Date (provided that the right to terminate this Agreement pursuant to this
Section 7.01(c) shall not be available to any party where the failure of such
party (or any Affiliate or Representative of such party) to fulfill any
obligation under this Agreement or any voting agreement has resulted in the
failure of the Effective Time to have occurred on or before the Outside Date;
and provided further that if the Registration Statement shall not have been
declared effective by the SEC on or before October 23, 2009, then for each day
after October 23, 2009 that the SEC has not declared the Registration Statement
to be effective, the Outside Date shall automatically be extended by one day
until such date as the SEC declares the Registration Statement to be effective
and, if the last day of such extension is not a Business Day, then until the
next Business Day; and provided further, in no event shall the Outside Date be
extended beyond December 15, 2009);

(d) by Parent or the Company if there shall be any Legal Prohibition in effect
preventing the consummation of the Merger; provided, however, that a party shall
not be permitted to terminate this Agreement pursuant to this Section 7.01(d) if
the existence of the Legal Prohibition is attributable to the

 

42



--------------------------------------------------------------------------------

failure of such party (or any Affiliate or Representative of such party) to
perform in any material respect any covenant in this Agreement required to be
performed by such party (or any Affiliate or Representative of such party) at or
before the Effective Time, and provided, further, that the party seeking to
terminate this Agreement pursuant to this Section 7.01(d) shall have used its
reasonable best efforts to prevent such Legal Prohibition and to cause any such
Legal Prohibition to be vacated or otherwise rendered of no effect;

(e) by Parent within five (5) Business Days following the date on which the
Company Board shall have made a Company Change in Recommendation;

(f) by the Company if the Company Board authorizes the Company, subject to
complying with the terms of this Agreement, to accept (or to enter into a
written agreement for a transaction constituting) a Superior Proposal; provided
that immediately before (or contemporaneous with) the termination of this
Agreement pursuant to this paragraph, the Company shall pay to Parent the
Termination Fee payable pursuant to Section 7.03(c);

(g) by Parent at any time before the Effective Time if: (i) the representations
and warranties of the Company set forth in this Agreement shall not be true and
correct on and as of the date of such determination as if made on such date
(other than those representations and warranties that address matters only as of
a particular date, which shall be true and correct as of such date), except
where the failure of any such representation or warranty to be true and correct
(without giving effect to any Company Material Adverse Effect or other
materiality qualifications set forth therein) would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect or
impair in any material respect the ability of the Company to perform its
obligations under this Agreement; or (ii) the Company shall have, in any
material respect, breached or failed to perform or comply with any obligation,
agreement or covenant required by this Agreement to be performed or complied
with by it, which breach or failure (in each case under clauses (i) and (ii)),
following written notice thereof from Parent to the Company, is not cured, or is
incapable of being cured, on or before the Outside Date;

(h) by the Company at any time before the Effective Time if: (i) the
representations and warranties of Parent or Merger Sub set forth in this
Agreement shall not be true and correct on and as of the date of such
determination as if made on such date (other than those representations and
warranties that address matters only as of a particular date, which shall be
true and correct as of such date), except where the failure of any such
representation or warranty to be true and correct (without giving effect to any
Parent Material Adverse Effect or other materiality qualifications set forth
therein) would not, individually or in the aggregate, reasonably be expected to
have a Parent Material Adverse Effect or impair in any material respect the
ability of Parent or Merger Sub to perform their obligations under this
Agreement; or (ii) Parent or Merger Sub shall have, in any material respect,
breached or failed to perform or comply with any obligation, agreement or
covenant required by this Agreement to be performed or complied with by them,
which breach or failure (in each case under clauses (i) and (ii)), following
written notice thereof from the Company to Parent, is not cured, or is incapable
of being cured, on or before the Outside Date; or

(i) by the Company at any time at least three Business Days before the erstwhile
Closing Date if the result that would be obtained by multiplying (A) the sum of
(x) the total number of shares of Parent Common Stock issuable pursuant to
Section 2.06(a)(iii), after giving effect to the application of the Maximum
Amount and assuming that there are no Dissenting Shares, plus (y) the Excess
Shares, by (B) the Volume Weighted Average Price on the Trading Day immediately
preceding the Determination Date is less than the Adjusted Reference Amount,
unless on the Business Day next following the day on which Parent receives
actual notice in writing from the Company of termination pursuant to this
Section 7.01(i), Parent agrees to irrevocably waive in full the application of
the Maximum Amount in the proviso to Section 2.06(a)(iii), in which case the
termination pursuant to this Section 7.01(i) shall thereby be deemed to be
nullified ab initio.

 

43



--------------------------------------------------------------------------------

Section 7.02 Effect of Termination.

In the event of the termination of this Agreement as provided in Section 7.01,
written notice thereof shall forthwith be given to the other party or parties
specifying the provision hereof pursuant to which such termination is made and
this Agreement shall be of no further force or effect; provided, however, that:
(a) this Section 7.02, Section 7.03, and Section 8.06, and the Confidentiality
Agreement and the Confidentiality and Exclusivity Agreement shall survive the
termination of this Agreement and shall remain in full force and effect; and
(b) except as provided in Section 7.03, the termination of this Agreement shall
not relieve any party from any liability or damage that was the result of fraud
or the willful and material breach of any representation, warranty or covenant
contained in this Agreement.

 

Section 7.03 Termination Fee.

(a) If: (i) this Agreement is validly terminated by either Parent or the Company
pursuant to Section 7.01(b) or Section 7.01(c) or by Parent pursuant to
Section 7.01(g); (ii) neither Parent not Merger Sub shall have materially
breached any of its representations, warranties or covenants contained in this
Agreement; and (iii) at or before the time of any such termination of this
Agreement an Acquisition Proposal shall have been made (and such Acquisition
Proposal shall not have been withdrawn before the time of the termination of
this Agreement) and within twelve (12) months after the date of termination of
this Agreement, the Company or any Company Subsidiary consummates an Acquisition
Transaction or enters into a Contract to consummate an Acquisition Transaction
that is subsequently consummated, then, within two (2) Business Days after such
Acquisition Transaction is consummated the Company shall pay the Termination Fee
to Parent; provided, however, that solely for purposes of this Section 7.03(a),
the term “Acquisition Transaction” shall have the meaning set forth in the
definition of Acquisition Transaction contained in Article I, but if any such
Acquisition Transaction is for less than 50% of the assets, voting securities or
equity interests of the Company, as the case may be, then notwithstanding
anything to the contrary contained herein, the Termination Fee shall be
$362,500.

(b) If this Agreement is validly terminated by the Company pursuant to
Section 7.01(i) (and such termination is not nullified pursuant to
Section 7.01(i)) or by Parent pursuant to Section 7.01(e), then, within two
(2) Business Days after such termination, the Company shall pay the Termination
Fee to Parent.

(c) If this Agreement is validly terminated by the Company pursuant to
Section 7.01(f), before (or contemporaneously with) and as a condition to the
effectiveness of such termination, the Company shall pay the Termination Fee to
Parent.

(d) Each of the parties hereto acknowledges that the agreements contained in
this Section 7.03 are an integral part of the transactions contemplated by this
Agreement and that the Termination Fee is not a penalty, but rather is
liquidated damages in a reasonable amount that will compensate Parent and Merger
Sub, as the case may be, in the circumstances in which such Termination Fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the Transactions, which amount would
otherwise be impossible to calculate with precision.

(e) In circumstances under which the Termination Fee is payable and has been
paid, Parent and Merger Sub agree that (i) to the extent they have incurred
losses or damages in connection with this Agreement other than as a result of
fraud or intentional misconduct, their sole and exclusive remedy against the
Company and any of its directors, officers, Affiliates or Representatives for
any breach, loss or damage shall be to receive payment of the Termination Fee to
the extent provided in Section 7.03 and (ii) upon payment in full of such
amounts, (x) neither Parent nor Merger Sub shall have any other rights or claims
or seek damages against the Company or any of its directors, officers,
Affiliates or Representatives under this Agreement or otherwise, whether at law
or equity, in contract, in tort or otherwise, and (y) neither the Company nor
any of its directors, officers, Affiliates or Representatives shall have any
further liability or obligations relating to or arising out of this Agreement or
the Transactions.

 

44



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS PROVISIONS

 

Section 8.01 Amendment.

This Agreement may be amended with the written approval of the respective
parties at any time before the Effective Time; provided, however, that after the
Company Stockholder Approval shall have been obtained, no amendment shall be
made which by applicable Legal Requirements or any rule of any relevant national
securities exchange requires further approval of the stockholders of the
Company, without such further approval.

 

Section 8.02 Waiver.

(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

 

Section 8.03 No Survival of Representations and Warranties.

None of the representations, warranties, covenants and other agreements of the
parties contained in this Agreement, or any claim with respect thereto, shall
survive the Effective Time, except for (and only to the extent that) those
covenants, agreements and other provisions contained herein that by their terms
apply or are to be performed in whole or in part after the Effective Time.

 

Section 8.04 Entire Agreement; Counterparts.

This Agreement, the CVR Agreements, the other agreements referred to herein, the
Confidentiality Agreement and the Confidentiality and Exclusivity Agreement
constitute the entire agreement of the parties hereto and supersede all prior or
contemporaneous agreements and understandings, both written and oral, among or
between any of the parties hereto with respect to the subject matter hereof and
thereof. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.

 

Section 8.05 Applicable Legal Requirements; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement is made under, and shall be construed and enforced in
accordance with, the Legal Requirements of the State of Delaware applicable to
agreements made and to be performed solely therein. The parties hereto agree
that any Legal Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Court of Chancery of the State of
Delaware, and each of the parties hereby irrevocably consents to the
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such Legal Proceeding and irrevocably waives, to the fullest extent
permitted by Legal Requirements, any objection that it may now or hereafter have
to the laying of the venue of such Legal Proceeding in any such court or that
any such Legal Proceeding brought in any such court has been brought in an
inconvenient forum. Each of the parties hereto agrees that a final judgment in
any such Legal Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Legal
Requirements. Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 8.09. Nothing

 

45



--------------------------------------------------------------------------------

in this Agreement will affect the right of any party to this Agreement to serve
process in any other manner permitted by Legal Requirements. Each party hereto
agrees not to commence any legal proceedings relating to or arising out of this
Agreement or the transactions contemplated hereby in any jurisdiction or courts
other than as provided herein.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS Section 8.05(b).

 

Section 8.06 Payment of Expenses.

Whether or not the Merger is consummated, each party hereto shall pay its own
expenses incident to preparing for, entering into and carrying out this
Agreement and the Transactions. Nothing contained in this Agreement shall be
deemed to limit the right or ability of any party to this Agreement to pay such
expenses, as and when due and payable.

 

Section 8.07 Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration and other
substantially similar Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement (collectively, “Transfer Taxes”)
shall be paid by Parent and Merger Sub when due, and Parent and Merger Sub will,
at their own expense, file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes.

 

Section 8.08 Assignability; No Third Party Rights.

Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned, in whole or in part, by operation of a Legal Requirement or
otherwise, by any of the parties without the prior written consent of the other
parties. This Agreement shall be binding upon, and shall be enforceable by and
inure to the benefit of, the parties hereto and their respective successors and
assigns. Except (i) for the rights of stockholders and holders of other
securities to receive payment in accordance with Article II after the Effective
Time, (ii) as set forth in Section 5.09 and Section 5.10 and (iii) for the right
of the Company (but not of the Surviving Corporation), on behalf of its
stockholders, to pursue damages in the event of Parent’s or Merger Sub’s breach
of this Agreement, nothing in this Agreement, express or implied, is intended to
or shall confer upon any Person, other than the parties hereto, any right,
benefit or remedy of any nature. In circumstances in which the stockholders of
the Company do not have the right to seek remedies at law or equity, the
obligations of Parent and Merger Sub under this Agreement are material to the
Company’s execution of this Agreement and any failure by Parent or Merger Sub to
comply with the terms of this Agreement shall enable the Company (but not the
Surviving Corporation) to seek all remedies available at law or equity to it and
on behalf of the stockholders.

 

Section 8.09 Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the United States return
receipt requested, upon receipt; (b) if sent designated for overnight delivery
by nationally

 

46



--------------------------------------------------------------------------------

recognized overnight air courier (such as Federal Express), upon receipt of
proof of delivery; (c) if sent by facsimile transmission before 5:00 p.m. New
York time, when transmitted and receipt is confirmed; (d) if sent by facsimile
transmission after 5:00 p.m. New York time and receipt is confirmed, on the
following Business Day; and (e) if otherwise actually personally delivered, when
delivered, provided that such notices, requests, demands and other
communications are delivered to the address set forth below, or to such other
address as any party shall provide by like notice to the other parties to this
Agreement:

if to Parent or Merger Sub:

Ligand Pharmaceuticals Incorporated

10275 Science Center Drive

San Diego, CA 92121

Attention: John Higgins

Facsimile: (858) 550-5646

with a copy to:

Stradling Yocca Carlson & Rauth

4365 Executive Drive, Suite 1500

San Diego, CA 92121

Attention: Hayden Trubitt, Esq.

Facsimile: (858) 926-3001

if to the Company:

Neurogen Corporation

45 Northeast Industrial Road

Branford, CT 06405

Attention: Stephen Davis

Facsimile: (203) 488-4863

with a copy to:

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005

Attention: Robert S. Reder, Esq.

Facsimile: (212) 822-5680

 

Section 8.10 Severability.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to negotiate in
good faith to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

 

47



--------------------------------------------------------------------------------

Section 8.11 Obligation of Parent.

Parent shall ensure that each of Merger Sub and the Surviving Corporation duly
performs, satisfies and discharges on a timely basis each of the covenants,
obligations and liabilities of Merger Sub and the Surviving Corporation under
this Agreement.

 

Section 8.12 Specific Performance.

The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not to be performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof in addition to any other remedies at law or in equity. Each
party agrees to waive any requirement for the posting of, or securing of, a bond
in connection with any such remedy.

 

Section 8.13 Remedies.

All rights and remedies of either party hereto are cumulative of each other and
of every other right or remedy such party may otherwise have at law or in
equity, and the exercise of one or more rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of other rights or remedies.

 

Section 8.14 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Articles” “Sections,” “Annexes,” “Exhibits” and “Schedules” are intended to
refer to Articles, Sections, Annexes, Exhibits or Schedules to this Agreement,
as the case may be.

(e) All references in this Agreement to a document or instrument having been
made available to such Party shall be deemed to include the making available of
such document or instrument to any Representative of such Party.

(f) All references in this Agreement to “$” are intended to refer to U.S.
dollars.

(g) Unless otherwise specifically provided for herein, the term “or” shall not
be deemed to be exclusive.

(h) The titles, captions or headings of the Sections and Subsections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

 

Section 8.15 Further Action.

The parties hereto shall execute and deliver such certificates and other
documents and take such other actions as may be reasonably necessary or
appropriate in order to effect and to more perfectly evidence the Merger and the
Transactions, including, but not limited to, making filings, recordings or
publications required under the DGCL. Without limitation, if at any time after
the Effective Time any further action is necessary to vest in the Surviving
Corporation the title to all property or rights of Merger Sub or the Company,
the officers of the Surviving Entity are fully authorized in the name of Merger
Sub or the Company, as the case may be, to take, and shall take, any and all
such lawful action.

 

48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above.

 

LIGAND PHARMACEUTICALS INCORPORATED By:     Name:  

 

Title:  

 

NEON SIGNAL, LLC By:  

Ligand Pharmaceuticals Incorporated,

its Member-Manager

  By:       Name:  

 

  Title:  

 

NEUROGEN CORPORATION By:  

 

Name:  

 

Title:  

 

 

49



--------------------------------------------------------------------------------

EXHIBIT A: Aplindore CVR Agreement

 



--------------------------------------------------------------------------------

EXHIBIT B: H3 CVR Agreement

 



--------------------------------------------------------------------------------

EXHIBIT C: Merck CVR Agreement

 



--------------------------------------------------------------------------------

EXHIBIT D: Real Estate CVR Agreement

 



--------------------------------------------------------------------------------

EXHIBIT E: List of Potential Consultants

Stephen Davis

Thomas Pitler

Kenneth Sprenger

George Maynard